Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 1 of 66 Page ID #:1




  1 Gretchen M. Nelson (State Bar No.112566)

  2
      Carlos F. Llinás Negret (State Bar No. 284746)
      NELSON & FRAENKEL LLP
  3   601 South Figueroa St., Suite 2050, Los Angeles, CA 90017
  4
      Tel.: 213-943-6089
      Fax: 213-622-6019
  5   Email: gnelson@nflawfirm.com
  6
      Email: cllinas@nflawfirm.com

  7 Attorneys for Plaintiffs Ann M. Cannarozzo and Michael R. Cannarozzo

  8
                          UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10                            WESTERN DIVISION

 11
      ANN M. CANNAROZZO, individually, and                         fCASE NO.:
 12 MICHAEL R. CANNAROZZO, individually                            .
 13               Plaintiffs                                        PLAINTIFFS’ COMPLAINT
 14
            vs.
 15                                                                 (DEMAND FOR JURY TRIAL)
      PRINCESS CRUISE LINES, LTD, d/b/a
 16 PRINCESS CRUISES, Does 1 – 5,

 17
                  Defendants.
 18

 19

 20

 21
            Plaintiffs, ANN M. CANNAROZZO, individually, and MICHAEL R.
 22
      CANNAROZZO individually, file this Complaint against PRINCESS CRUISE
 23
      LINES, LTD., d/b/a PRINCESS CRUISES, and Does 1-5, inclusive (collectively
 24
      “Defendants”), and allege as follows:
 25
            ///
 26

 27

 28


                                                      1
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 2 of 66 Page ID #:2




  1                                     INTRODUCTION
  2                                        A. The Parties
  3         1.    At all times material, Plaintiffs ANN M. CANNAROZZO and
  4 MICHAEL R. CANNAROZZO, are and were adults and residents of New York.

  5         2.    Defendant PRINCESS CRUISE LINES, LTD d/b/a PRINCESS
  6 CRUISES (“PCL”) was and is a for-profit corporation with its world-wide

  7 headquarters, principal address, and principal place of business located in the County

  8 of Los Angeles, California. PCL was the owner and operator of the vessel GRAND

  9 PRINCESS.

 10        3.     The full extent of the facts linking the fictitiously designated defendants,
 11 Does 1-5, with the causes of action alleged herein are unknown to the Plaintiff, and

 12 the true names and capacities, whether individual, plural, corporate, partnership,

 13 associate, or otherwise of Does 1-5, inclusive, are unknown to Plaintiffs. Plaintiffs

 14 therefore sue said defendants by such fictitious names. The Plaintiffs are informed

 15 and believe that each of the defendants designated herein as a “Doe” is negligently,

 16 wantonly, recklessly, tortuously and unlawfully responsible in some manner for the

 17 events and happenings herein referred to, and/or is strictly liable in tort for injuries

 18 and damages with respect to Plaintiffs as herein alleged. Plaintiffs will hereafter ask

 19 leave of Court to amend this Complaint to show said defendants’ true names and

 20 capacities and to state the manner in which each fictitious defendant is so responsible

 21 when the same have been ascertained.

 22                                   B. Jurisdiction
 23        4.     This Court has diversity jurisdiction over Plaintiffs’ claims under 28
 24 U.S.C. §1332 because the amount in controversy exceeds seventy-five thousand dollars

 25 ($75,000). Plaintiffs are a citizens of New York and Defendant, PCL, has its principal

 26 place of business in this state.

 27        5.     In the alternative, this Court has jurisdiction over Plaintiffs’ claims under
 28 the maritime and admiralty jurisdiction of the Court, pursuant to Article III, §2 of the

 29
                                                     2
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 3 of 66 Page ID #:3




  1 United States Constitution, delegating jurisdiction over admiralty cases to the federal

  2 courts, and 28 U.S.C. §1333.

  3          6.      Federal admiralty jurisdiction extends to all navigable waters, salt or
  4 fresh, with or without tides, natural or artificial, which are in fact navigable. The term

  5 ‘navigable waters’ means a body of water which, in its present configuration,

  6 constitutes a highway of commerce, between the states or with foreign countries. See

  7 Complaint of Paradise Holdings, Inc., 795 F.2d 756 (9th Cir. 1986) (“To invoke

  8 federal admiralty jurisdiction in tort cases, the tort must occur on navigable waters

  9 and bear a significant relationship to traditional maritime activity.”).

 10          7.      At all times material, the Plaintiffs’ injuries occurred while they were on
 11 board a vessel on navigable waters.

 12                                               C. Venue
 13          8.      Venue is proper in the Central District of California pursuant to 18 U.S.C.
 14 §1965 and 28 U.S.C. §1391, and because (1) Defendant PCL is found and transacts

 15 business in this district; (2) Defendant PCL maintains a physical presence and its

 16 principal place of business in Los Angeles County within this district; and (3) The

 17 passenger-ticket issued to Plaintiffs by PCL contains a forum selection clause, that PCL

 18 asserts requires all claims to be filed in this United States District Court.

 19                                    D. Personal Jurisdiction
 20          9.      Defendant PCL, at all times material hereto, personally or through an
 21 agent:

 22               a. Maintained its principal place of business in this state and county;
 23               b. Operated, conducted, engaged in or carried on a business venture in this
 24                  state and or county; and/or;
 25               c. Was engaged in substantial activity within this state; and/or
 26               d. Operated vessels in the waters of this state; and/or
 27

 28

 29
                                                        3
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 4 of 66 Page ID #:4




  1              e. Purposefully availed itself of the benefits of conducting activities in
  2                 California by directing its activities toward this state, thereby obtaining
  3                 the benefits and protections of this state’s laws.
  4        10.      PCL was engaged in the business of providing to the public, and
  5 Plaintiffs in particular, for compensation, vacation cruises aboard its vessels which

  6 travel worldwide.

  7                               GENERAL ALLEGATIONS
  8                                           Introduction
  9        11.      At all times material hereto, PCL owned, operated, managed,
 10 maintained and/or controlled the vessels, DIAMOND PRINCESS and GRAND

 11 PRINCESS.

 12        12.      Between February 1, 2020 and February 19, 2020, 700 passengers were
 13 infected - and 8 passengers were killed - after a COVID-19 outbreak on the PCL cruise

 14 ship DIAMOND PRINCESS, while transiting through Vietnam, Taiwan, Hong Kong

 15 and Japan.

 16        13.      Despite its awareness of the unique risks created by the cruise ship
 17 environment, and its experience with a COVID-19 outbreak on other vessels

 18 including the DIAMOND PRINCESS, PCL continued to do business as usual, sailing

 19 its other vessels around the world, failing to cancel itineraries, failing to notify

 20 passengers of the extent of the outbreak on the PCL fleet, and failing to implement

 21 adequate measures to mitigate the spread of COVID-19 on the rest of the fleet,

 22 including the GRAND PRINCESS.

 23        14.      Despite its awareness of the unique risks created by the cruise ship
 24 environment, and its experience with a COVID-19 outbreak on other vessels

 25 including the DIAMOND PRINCESS, on February 21, 2020, PCL operated a

 26 roundtrip voyage from San Francisco to Hawaii aboard the GRAND PRINCESS.

 27        15.      At all times material, Plaintiffs MICHAEL R. CANNAROZZO and
 28 ANN M. CANNAROZZO were paying passengers on the GRAND PRINCESS, on a

 29
                                                       4
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 5 of 66 Page ID #:5




  1 fifteen (15) day itinerary, beginning on February 21, 2021, departing from San

  2 Francisco, California, and making scheduled stops in and around the Hawaiian Islands

  3 (hereinafter “Hawaii Cruise”).

  4        16.    For the duration of the entire Hawaii Cruise, all of the scheduled ports of
  5 call were in the United States, within the territorial limits of Hawaii and within the

  6 territorial limits of California.

  7        17.    At the time of the cruise, Plaintiff MICHAEL R. CANNAROZZO was
  8 70 years old, and Plaintiff ANN M. CANNAROZZO was 55 years old.

  9        18.    Unbeknownst to Plaintiffs, prior to their embarkation on the Hawaii
 10 Cruise, a COVID-19 outbreak had begun to spread between passengers and crew on

 11 the GRAND PRINCESS, during the prior itinerary along the western coast of Mexico

 12 (hereinafter “Mexican Riviera Cruise”).

 13        19.    The GRAND PRINCESS departed on February 11, 2020 from San
 14 Francisco for a the 10-night Mexican Riviera Cruise.

 15        20.    On or around February 19, 2020, PCL became aware of at least one
 16 passenger suffering from COVID-19 symptoms aboard the Mexican Riviera Cruise.

 17        21.    According to PCL’s Chief Medical Officer, Grant Tarling, MD MPH
 18 (“Dr. Tarling”) PCL believed the infected passenger was already carrying the virus

 19 when he boarded the GRAND PRINCESS on February 11, 2020. Despite its

 20 knowledge regarding COVID-19, PCL had no effective passenger medical screening

 21 methods in place at the time of boarding.

 22        22.    Dr. Tarling reported the infected passenger sought medical treatment
 23 from the medical center onboard the GRAND PRINCESS on February 20, 2020. The

 24 passenger reported suffering from “acute respiratory distress” for about a week before

 25 seeking treatment.

 26        23.    Upon its return to San Francisco, on February 21, 2020, a passenger
 27 originally from Placer County, California (hereinafter “Placer County Passenger”)

 28 who had been on the GRAND PRINCESS during the Mexican Riviera cruise,

 29
                                                      5
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 6 of 66 Page ID #:6




  1 disembarked. 6 days later, on February 27, 2020, this passenger was hospitalized,

  2 tested positive for COVID-19 and, on March 4, 2020, became California’s first

  3 reported death from the virus. 1

  4         24.     Another passenger, originally from Marin County, California
  5 (hereinafter “Marin County Passenger”), also exposed to COVID-19 during the

  6 Mexican Riviera Cruise, disembarked on February 21, 2020, was reported on March

  7 9, 2020, as Marin County’s first COVID-19 positive case, and on March 27, 2020,

  8 became Marine County’s first COVID-19 death.2

  9         25.     Another passenger, originally from Sonoma County, California,
 10 (hereinafter “Sonoma County Passenger”), also exposed to COVID-19 during the

 11 Mexican Riviera Cruise, disembarked on February 21, 2020, and on March 4, 2020,

 12 was reported as the first COVID-19 positive case in Sonoma County.3

 13         26.     Upon information and belief, at least three other passengers on the
 14 GRAND PRINCESS’s Mexican Riviera Cruise suffered from COVID-19 symptoms

 15 while on the vessel, likely exposing dozens of other passengers to the virus.

 16         27.     On or about February 21, 2020, after the turnaround process was
 17 completed, the GRAND PRINCESS departed for a second, 15-night Hawaii Cruise,

 18 with     nearly 2,500 people on board, including Plaintiffs MICHAEL R.
 19 CANNAROZZO and ANN M. CANNAROZZO. 4

 20         28.     68 passengers, and over 1,000 crew members remained onboard the
 21 GRAND PRINCESS from the prior Mexican Riviera Cruise, to continue traveling on

 22 the ship’s next voyage.

 23

 24

 25   1
      https://www.placer.ca.gov/6438/Death-of-patient-with-COVID-19
      2
 26     https://sanfrancisco.cbslocal.com/2020/03/27/coronavirus-grand-princess-passenger-confirmed-
    marin-county-first-covid-19-death/
    3
 27 https://sonomacounty.ca.gov/COVID-19-Health-Alert-for-Grand-Princess-Cruise-Passengers/
    4    The turnaround process is the standard operation of every cruise ship in which – on a single 5-
 28 to-6-hour period - thousands of passengers from the prior itinerary disembark the vessel, and
    thousands of new passengers embark on the vessel for the new itinerary.
 29
                                                     6
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 7 of 66 Page ID #:7




  1       29.      Upon information and belief, many of the 68 passengers (and many of
  2 the 1,000 + crew) who remained from the prior itinerary, contracted COVID-19

  3 during the Mexican Riviera Cruise. These remaining passengers and crew ultimately

  4 exposed new passengers embarking on the Hawaii Cruise, including Plaintiffs

  5 MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO.

  6       30.      Despite its awareness of the unique risks created by the cruise ship
  7 environment, and its recent experience with a COVID-19 outbreak on other vessels

  8 including the DIAMOND PRINCESS, PCL:

  9             a. Failed to implement any effective COVID-19 medical screening or
 10 examination procedures for crew or passengers embarking on the Mexican Riviera

 11 Cruise, on February 11, 2020;

 12             b. Failed to implement any effective COVID-19 medical screening or
 13 examination procedures for crew or passengers who remained onboard from the

 14 Mexican Rivera Cruise, and were continuing on for the Hawaii voyage on February

 15 21, 2020;

 16             c. Allowed and encouraged the remaining 68 passengers (and 1,000 +
 17 crew) from the Mexican Riviera Cruise to roam freely around the ship, congregate,

 18 interact, and be in close contact with the new Hawaii Cruise passengers;

 19             d. Failed to initiate effective measures to sanitize or disinfect the vessel in-
 20 between voyages;

 21             e. Failed to implement any procedures for screening or testing existing or
 22 new passengers boarding the ship for the Hawaii-bound voyage;

 23             f. Failed to notify passengers who were scheduled to board the vessel on
 24 February 21, 2020, that passengers from the prior Mexico trip had reported COVID-

 25 19 symptoms, or of the fact that passengers remaining on board the GRAND

 26 PRINCESS had been exposed to and might be infected with and/or carrying the virus.

 27       31.      With the known likely presence of the virus in passengers and crew
 28 members who remained on the ship, the ship should have never sailed on to Hawaii.

 29
                                                      7
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 8 of 66 Page ID #:8




  1        32.   Between on or about February 26, 2020 and February 29, 2020, the
  2 GRAND PRICESS exclusively navigated and berthed within the 3-mile territorial

  3 waters of the State of Hawaii, making scheduled stops in the ports of call of Kauai

  4 (February 26), Honolulu/Oahu (February 27), Mauri (February 28), and Hilo

  5 (February 29).

  6        33.   On or about March 5, 2020, MICHAEL R. CANNAROZZO experienced
  7 the following physical symptoms of COVID-19: chills, fever, loss of appetite and

  8 fatigue.

  9        34.   Plaintiff MICHAEL R. CANNAROZZO’s symptoms were reported to
 10 the shipboard medical center, and he was treated by the ship’s medical doctors.

 11 Plaintiff MICHAEL R. CANNAROZZO would ultimately test positive for COVID-

 12 19 on March 9, 2020.

 13        35.   Based on clinical studies, the median incubation period for COVID-19
 14 is 5.1 days (in 95% of infections). Symptoms can also appear within 2 days of

 15 contracting the virus. 5 Accordingly, because Plaintiff MICHAEL R. CANNAROZZO

 16 experienced symptoms on or about March 5, 2020, he contracted COVID-19 during

 17 his cruise on the GRAND PRINCESS.

 18        36.   On or about March 9, 2020, Plaintiff ANN M. CANNAROZZO began
 19 to experience the following physical symptoms of COVID-19: chest pains. Later, she

 20 would develop high blood pressure and irregular heartbeat. Plaintiff ANN M.

 21 CANNAROZZO also tested positive for COVID-19 on March 9, 2020.

 22        37.   Based on clinical studies, the median incubation period for COVID-19
 23 is 5.1 days (in 95% of infections). Symptoms can also appear within 2 days of

 24 contracting the virus. 6 Accordingly, because Plaintiff ANN M. CANNAROZZO

 25

 26

 27   5   Center for Disease Control and Prevention, Symptoms of                Coronavirus,
    https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html#
 28 6
          Center for Disease Control and Prevention, Symptoms of                Coronavirus,
 29 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html#
                                                 8
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 9 of 66 Page ID #:9




  1 experienced symptoms on March 9, 2020, she contracted COVID-19 during her cruise

  2 on the GRAND PRINCESS.

  3        38.     Leading up to their symptoms and COVID-19 diagnoses, during the
  4 Hawaii Cruise, Plaintiffs had meals in crowded dining rooms/restaurants, and

  5 participated in onboard activities in crowded casinos, lounges and theaters – exposing

  6 them to COVID-19 infected crewmembers and passengers. These activities

  7 repeatedly involved interactions within 6 feet of the aerosols and viral particles of

  8 other passengers and crew, including but not limited to:

  9              a. COVID-19 infected people from the group of 68 passengers from the
 10                prior Mexican Riviera Cruise; and/or
 11              b. COVID-19 infected people from the group of approximately 1,111 crew
 12                from the prior Mexican Riviera Cruise; and/or
 13              c. COVID-19 infected people on the Hawaii Cruise, who interacted with,
 14                and were infected by, crew and passengers from the prior Mexican
 15                Riviera Cruise; and/or
 16              d. The COVID-19 infected Sonoma County Passenger and/or crew and
 17                passengers who interacted with, and were infected by, the Sonoma
 18                County Passenger; and/or
 19              e. The COVID-19 infected Placer County Passenger and/or crew and
 20                passengers who interacted with, and were infected by, the Sonoma
 21                County Passenger; and/or
 22              f. The COVID-19 infected Marin County Passengers and/or crew and
 23                passengers who interacted with, and were infected by, the Marin County
 24                Passenger.
 25        39.     As alleged in greater detail below, as a direct and proximate result of
 26 PCL’s reckless and negligent failure to mitigate the spread of COVID-19 on the

 27 GRAND PRINCESS, and PCL’s reckless and negligent management of the outbreak

 28

 29
                                                      9
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 10 of 66 Page ID #:10




   1 on the PCL fleet, Plaintiffs ANN M. CANNAROZZO and MICHAEL R.

   2 CANNAROZZO contracted COVID-19 on the GRAND PRINCESS.

   3         40.    As alleged in greater detail below, following the catastrophic outbreak
   4 on the DIAMOND PRINCESS from January 20 through February 18, PCL failed to

   5 properly and promptly implement a cruise ship mitigation and response plan, as

   6 outlined in the February 13, 2020, “Guidance for Ships on Managing Suspected

   7 Coronavirus Disease 2019” issued by the CDC.

   8         41.    As noted in greater detail below, following the catastrophic outbreak on
   9 the DIAMOND PRINCESS from January 20 through February 18, PCL failed to

  10 promptly terminate/cancel the rest of its itineraries and fleet operations worldwide.

  11         42.    Instead, PCL continued business as usual in the rest of its fleet world-
  12 wide. Following the outbreak on the DIAMOND PRINCESS, activities on the rest of

  13 PCL’s cruises continued uninterrupted: mass gatherings in onboard casinos, theaters,

  14 buffet lines, dining areas, nightclubs, bars, restaurants, and housekeeping visits.

  15         43.    PCL’s decision to put prioritize profits over safety, lead to foreseeable
  16 catastrophic outbreaks in the rest of PCL’s fleet, including the GRAND PRINCESS

  17 (February 11, 2020 – March 12, 2020), RUBY PRINCESS (March 8, 2020 – March

  18 19, 2020,), and CORAL PRINCESS (March 8, 2020 – April 8, 2020).

  19         44.    The DIAMOND PRINCESS and GRAND PRINCESS had more than 800
  20 total COVID-19 cases and 10 deaths. 7

  21         45.    The RUBY PRINCESS had 900 COVID-19 cases, including 28 deaths. 8
  22 ///

  23 ///

  24

  25

  26
     7
       Leah F. Moriarty, Public Health Responses to COVID-19 Outbreaks on Cruise Ships – Worldwide,
  27 February            –          March            2020,        Mach            27,         2020
     (https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm)
  28 8
         Report, Special Commission of Inquiry into the Ruby Princess, New South Wales Australia,
  29 August 14, 2020.
                                                     10
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 11 of 66 Page ID #:11




   1             History of Communicable Disease, Respiratory illness, and Unsanitary
   2                                Conditions on Cruise Ships,
                                Prior to the 2020 COVID-19 Pandemic
   3

   4          46.    The term quarantine has maritime origins, coming from quaranta giorni,

   5 Italian for “forty days,” the length of time ships from infected ports had to anchor in
                                                            9
   6 Venice during the 14th century bubonic plague pandemic.

   7          47.    During the 18th and 19th centuries, yellow fever scares led to ships being

   8 put under quarantine, raising a “yellow flag” during the day, and shining a light at
                                                 10
   9 night until it was safe to enter the ports.

  10          48.    Thus, the spread of highly infectious viruses and communicable diseases

  11 (and subsequent quarantines) have been a foreseeable problem to the commercial

  12 shipping and passenger vessel industry for centuries.

  13          49.    Just like when the sinking of the RMS Titanic led to the widespread

  14 implementation of safety measures like the modern muster drill and ensuring

  15 sufficient lifeboats for every passenger and crewmember; the cruise line industry has

  16 had decades to implement effective measures to mitigate the spread of foreseeable

  17 respiratory and communicable illnesses on their ships.

  18          50.    The occurrence of typhoid fever and shigellosis on cruise liners in the

  19 early 1970s led to the establishment of the Vessel Sanitation Program (VSP) by the
                 11
  20 CDC in 1975. The aim of this cooperative program is to minimize the risk of

  21 communicable diseases on cruise ships by maintaining a high degree of sanitation.

  22          51.    The VSP conducts random unannounced twice-yearly inspections on

  23 cruise ships carrying 13 or more passengers docking at U.S. ports. The aim of the

  24
       9 Eugenia Tognotti, Lessons from the History of Quarantine, from Plague to Influenza A, Emerging
  25
       Infectious          Diseases          Journal,          CDC,             February           2013.
  26   (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3559034/).
       10 https://time.com/5799525/coronavirus-covid19-quarantine-ships-history/
  27   11 D.G. Addis, J.C. Yashuk, D.E. Clapp, Outbreaks of diarrhoeal illness on passenger ships, 1975-

  28   85,      Epidn.    Inf.     (1989)     (https://www.cambridge.org/core/services/aop-cambridge-
       core/content/view/1738F8027A6C59D925FDC8FDDDD44719/S0950268800030363a.pdf/outbre
  29   aks_of_diarrhoeal_illness_on_passenger_cruise_ships_197585.pdf).
                                                       11
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 12 of 66 Page ID #:12




   1 inspection is to determine the presence of vermin, contaminated food or water, or

   2 other unsanitary conditions that may lead to the introduction, spread, or transmission

   3 of infectious diseases. The ships are rated on various factors that can impact this such

   4 as (i) water sanitation, (ii) food handling and preparation, (iii) personal hygiene and

   5 sanitation practices by the ship staff, (iv) pool and spa sanitation, (v) potential for food

   6 and water contamination and disinfection, and (vi) general cleanliness.12

   7         52.    Under the VSP each cruise ship is given a score. A score of 86 or higher
   8 (out of 100) denotes an acceptable level of sanitation.13

   9         53.    On February 2, 2020, during the onset of the COVID-19 outbreak, the
  10 PCL vessel Regal Princess, was given a score of 77. During the random inspection,

  11 the CDC report found 22 violations, including: unreported cases of acute

  12 gastroenteritis (due to sick employees handling food); children with diapers allowed

  13 to swim freely on pools; a male bakery employee with 10mm fingernails, containing

  14 dark debris on the underside of several fingernails, handling food items; a previously

  15 used empty container of food used on the buffet line that was stored on the bread

  16 preparation counter top; a         heavily soiled bulkhead light above a buffet waiter
  17 station.14

  18         54.    Prior to that, other vessels in PCL’s fleet received unsatisfactory VSP
  19 inspection scores, including the Crown Princess on April 8, 2017 (score 84), the

  20 Golden Princess on February 7, 2013 (score 81), and the Sea Princess on January 9,

  21 1999 (score 83).15

  22         55.    Other sister vessels in the fleet received unsatisfactory VSP inspection
  23 scores between 2013 – 2019, including: the Carnival Fantasy on July 18, 2019 (score

  24 77), the Carnival Liberty on January 4, 2018 (score 80), the Carnival Breeze on

  25 December 10, 2017 (score 77), the Carnival Vista on December 2, 2017 (score 79),

  26
       12
  27    Vivek Kak, Infections on Cruise Ships, Microbiology Spectrum, August 7, 2015.
       13
        Id.
  28 14 Regal Princess, 02/05/2020 Inspection Detail Report, Vessel Sanitation Program, CDC.
     15Cruise Ships Inspection Score Search Results, Princess Cruises, Vessel Sanitation Program, CDC.
  29
                                                     12
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 13 of 66 Page ID #:13




   1 the Carnival Sunrise on November 11, 2017 (score 78), the Carnival Paradise on

   2 June 15, 2017 (score 83), the Carnival Legend on April 23, 2017 (score 83), the

   3 Carnival Fascination on October 16, 2016 and February 21, 2013 (score 84), and the

   4 Holland America Veendam on August 19, 2012 (score 77).16

   5          56.   In addition to the VSP, the Public Health Act (42 U.S.C. §269), also
   6 authorizes the CDC to take measures to prevent the introduction into the United States

   7 of “any communicable disease by securing the best sanitary condition on such vessels,

   8 their cargoes, passengers, and crews.”

   9          57.   The World Health Organization’s (WHO) International Health
  10 Regulations (IHR) provide international standards for ship and port sanitation and

  11 provide a core framework for most countries to detect, assess, notify, and respond to

  12 public health threats at ports as well as airports and certain ground crossings.

  13          58.   A modern cruise ship is a traveling city with a common food and water
  14 supply, shared sanitation and air-conditioning systems, and a large number of

  15 individuals traveling together.17

  16          59.   With populations in the thousands, the individuals are often from
  17 different cultures, with different immunization backgrounds and health statuses. A

  18 typical cruise ship has a passenger-to-crew ratio of around 3 to 1. Cruise ships employ

  19 crew from around the world: on average, 50 nationalities will be represented in a crew

  20 of 1,200.18

  21          60.   At the time of the COVID-19 outbreak, the DIAMOND PRINCESS had
  22 3,711 persons, comprised of 1,045 crew (from 48 countries) and 2,666 passengers

  23 (from 36 countries).19

  24

  25

  26   16CruiseShips Inspection Score Search Results, Carnival, Vessel Sanitation Program, CDC.
       17
        Vivek Kak, Infections on Cruise Ships, Microbiology Spectrum, August 7, 2015.
  27 18Kak, Supra.

  28
     19
        Leah F. Moriarty, Public Health Responses to COVID-19 Outbreaks on Cruise Ships –
     Worldwide,         February        –       March          2020,        Mach        27,     2020
  29 (https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm)
                                                     13
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 14 of 66 Page ID #:14




   1          61.     At the time of the COVID-19 outbreak on the Hawaii Cruise, the
   2 GRAND PRINCESS had 3,571 persons, comprised of 1,111 crew (from 44 countries)

   3 and 2,460 passengers (from 24 countries).20

   4          62.    The proximity of passengers as well as crew members in semi-enclosed
   5 spaces, with interactions in crowded dining halls and recreational rooms, spas, and

   6 pools increases the possibility of organisms being transmitted among them.21

   7          63.    At the same time, an infecting agent has the potential to enter the food
   8 or water supply or the sanitation systems in these ships to be distributed widely across

   9 the ship, and to cause significant morbidity and/or mortality.22

  10          64.    The isolated environment on a cruise ship, with close interaction between
  11 a vast cohort of individuals, increases the risk of being exposed to various respiratory

  12 secretions and, potentially, to infectious respiratory viruses. The presentation of these

  13 infections is nonspecific and can range from an upper respiratory tract infection to

  14 life-threatening pneumonia.23

  15          65.    A study of the epidemiology of injuries and illnesses among passengers
  16 on cruise ships revealed that upper respiratory infections were the most frequent

  17 diagnosis on cruise ship medical facilities. 19%–29% of passengers seeking medical

  18 attention were diagnosed with a respiratory illness.24

  19          66.    The typical cruise passenger is often an elderly individual and may have
  20 chronic illnesses, which can make him or her more susceptible to infection and its

  21 complications. The median cruise ship passenger is 45 years old.25 Roughly half of

  22 passengers who seek medical care are older than 65 years of age.26

  23

  24
       20
  25      Moriarty, COVID-19 Outbreaks on Cruise Ships, supra.
       21
          Kak, Infections on Cruise Ships, supra.
  26   22Id.
       23Id.
  27   24
          Id.
       25
  28      Id.
       26
          Kara Tardivel, Stefanie B. White, Krista Kornylo Duong, Travelers Health Yellow Book, Chapter
  29   8, Cruise Ship Travel, CDC.
                                                       14
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 15 of 66 Page ID #:15




   1         67.      The median age of passengers on the DIAMOND PRINCESS during the
   2 Covid-19 outbreak (January – February 2020) was 69 years.27

   3         68.      The median age of passengers on the GRAND PRICESS Hawaii Cruise
   4 was 68 years.28 At the time of the cruise, Plaintiff MICHAEL R. CANNAROZZO

   5 was 70 years old, and Plaintiff ANN M. CANNAROZZO was 55 years old.

   6         69.      Leading up to 2020, there were well-documented reports of both
   7 influenza A and influenza B outbreaks on cruise ships. These infections had a high

   8 attack rate, with a large number of individuals being infected before the epidemic was

   9 contained. The outbreaks can occur year-long on cruise ships, because individuals

  10 from different hemispheres introduce the virus into the cruise ship population.29

  11 Significant outbreaks included:

  12               a. A June 23-July 5, 2000 outbreak of respiratory illnesses (influenza B
  13                  virus) on the MS Rotterdam (operated by PCL’s sister company, Holland
  14                  America Line Cruises) during a 12-day Baltic cruise from the United
  15                  Kingdom to Germany via Russia. The ship carried 1,311 passengers,
  16                  primarily from the United States;30
  17               b. A May 2009, pandemic (H1N1) virus or the influenza A (H3N2)
  18                  infection of 1970 passengers and more than 730 crew members on cruise
  19                  ships.31
  20         70.      Among the bacterial pathogens that cause respiratory infections on cruise
  21 ships, the most common infections reported have been due to Legionella species. The

  22 symptoms of the disease often include fevers, chills, and a cough with expectoration,

  23

  24

  25
       27
         Moriarty, COVID-19 Outbreaks on Cruise Ships, supra.
  26   28
        Id.
     29
        Kak, Infections on Cruise Ships, supra.
  27 30Influenza B virus outbreak on cruise ship-Northern Europe, 2000, Centers for Disease Control and

  28 Prevention
     31
                 (https://pubmed.ncbi.nlm.nih.gov/11393483/)
        Nan Zhang, Ruosong Miamo, Hong Huang & Emily Y. Chang, Contact infection of Infectious
  29 disease on board a cruise ship, Scientific Reports, December 8, 2016.
                                                     15
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 16 of 66 Page ID #:16




   1 and individuals with chronic medical problems or older age (>65) have a higher risk

   2 of developing the disease.32

   3            71.      Leading up to 2020, there were multiple incidents of Legionnaires’
   4 disease associated with cruise ships, with the largest confirmed cluster involving 50

   5 cases spread over 9 cruises of a single ship. Like COVID-19, manifestation of

   6 symptoms is delayed, which in the case of Legionnaires generally occur 2 to 10 days

   7 after exposure.33

   8            72.      On August, 2016, the CDC issued its Guidance for Cruise Ships on
   9 Influenza-like Illness (“ILI”) Management. The document “provides guidance for

  10 cruise ships originating from, or stopping in, the United States to help prevent,

  11 diagnose, and medically manage influenza-like illness.”34 Citing studies of ILI

  12 outbreaks on cruise ships in 1987, 1988, 1997, 1998, 1999, 2000, and 2009, the CDC’s

  13 guidance warns that “the primary mode of influenza virus transmission is through

  14 respiratory droplets that are spread from an infected person through coughing or

  15 sneezing to a susceptible close contact within about 6 feet,” and makes specific

  16 recommendations to mitigate outbreaks, including:

  17                  a. Early identification and isolation of crew members and passengers with
  18                     ILI;
  19                  b. Wide distribution of alcohol-based hand sanitizer;
  20                  c. Passengers with ILI should remain isolated in their cabins or quarters;
  21                  d. Crewmembers with ILI should notify their supervisors, report to the
  22                     infirmary for medical evaluation, remain isolated in their cabins or
  23                     quarters;
  24

  25
       32Kak,   Infections on Cruise Ships, supra.
  26   33Id.
       34 Guidance For Cruise Ships On Influenza-like Illness (ILI) Management, Quarantine and Isolation,
  27
     Cruise       Ship       Guidance,        Management        of       Ill       Passengers/Crew
  28 (https://www.cdc.gov/quarantine/cruise/management/guidance-cruise-ships-influenza-
     updated.html).
  29
                                                  16
                                      Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 17 of 66 Page ID #:17




   1          e. Passengers and crew members with ILI should be encouraged to remain
   2             as far away from others as possible (at least 6 feet), and either wear face
   3             masks or cover their mouths and noses with a tissue;
   4          f. Passengers and crew members who may have been exposed to a person
   5             suspected of having ILI should monitor their health for 4 to 5 days after
   6             the exposure;
   7          g. A combination of measures can be implemented to control ILI outbreaks,
   8             including isolation, infection control efforts, crew member and
   9             passenger notifications, and active surveillance for new cases;
  10          h. Crew members whose work activities involve contact with passengers
  11             and other crew members who have ILI, should 1) maintain a distance of
  12             6 feet from the sick person while interviewing, escorting, or providing
  13             other assistance, 2) keep interactions with sick people as brief as
  14             possible, 3) limit the number of people who interact with sick people, 4)
  15             avoid touching eyes, nose and mouth, 5) washing hands often with soap
  16             and water for 20 seconds (or if unavailable, hand sanitizer), 6) wearing a
  17             face mask;
  18          i. Sick persons should receive care and meals from a single person;
  19          j. Crew members and other staff who may have contact with people with
  20             ILI should be instructed in the proper use, storage, and disposal of
  21             personal protective equipment (PPE). Improper use or handling of PPE
  22             can increase disease transmission risk;
  23          k. Crew members should wear impermeable, disposable gloves if they need
  24             to have direct contact with sick people or potentially contaminated
  25             surfaces, rooms, or lavatories used by sick passengers and crew
  26             members;
  27          l. Crew members should wash their hands with soap and water or use an
  28             alcohol-based hand sanitizer after removing gloves;
  29
                                                   17
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 18 of 66 Page ID #:18




   1          m. Used gloves should be discarded in the trash and should not be washed
   2             or saved for reuse;
   3          n. Crew members should avoid touching their faces with gloved or
   4             unwashed hands;
   5          o. Crew members who use N95 respirators should receive annual fit testing;
   6          p. Crew members who provide health care to passengers or other crew
   7             members (e.g., onboard nurses and physicians) should follow the CDC’s
   8             prevention strategies for seasonal influenza in health care settings’
   9          q. Ships should ensure availability of conveniently located dispensers of
  10             alcohol-based hand sanitizer;
  11          r. Where sinks are available, ships should ensure that supplies for
  12             handwashing (i.e., soap, disposable towels) are consistently available;
  13          s. Ships should carry a sufficient quantity of PPE, such as face masks, N95
  14             respirators, and disposable gloves, for use in controlling the spread of
  15             influenza or other diseases;
  16          t. Ships should carry a sufficient quantity of medical supplies to meet day-
  17             to-day needs. Contingency plans are recommended for rapid resupply
  18             during outbreaks;
  19          u. Carrying sterile viral transport media and sterile swabs to collect
  20             nasopharyngeal and nasal specimens;
  21          v. During ILI outbreaks, more frequent cleaning of commonly touched
  22             surfaces such as handrails, countertops, and doorknobs. Surfaces
  23             contaminated by the respiratory secretions of a sick person (e.g., in the
  24             sick person’s living quarters or work area, and in isolation rooms) should
  25             also be cleaned.
  26

  27

  28

  29
                                                  18
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 19 of 66 Page ID #:19




   1          73.     Leading up to 2020, the CDC also mandated that cruise ships report cases
   2 of influenza-like illness on each voyage, and provided guidance for management of

   3 influenza outbreaks and for patients with severe influenza.35

   4                                       PCL’s Medical Capabilities
   5          74.     In light of the large number of passengers and crew traveling on a
   6 modern cruise ship at any given time, operators such as PCL, have fully staffed state-

   7 of-the art medical facilities on board each vessel.

   8          75.     The American College of Emergency Physicians Health Care Guidelines
   9 for Cruise Ship Medical Facilities (“ACEP Guidelines”), originally approved in 1995

  10 and revised periodically thereafter, defines the physical parameters and equipment on

  11 board shipboard medical facilities. These requirements are very specific and include

  12 equipment for airway intubation and management, cardiac monitors, EKGs, infusion

  13 devices, defibrillators, respiratory support, laboratory blood testing, and x-rays.36

  14          76.     The ACEP Guidelines have been adopted as “industry-wide guidelines”
  15 by the members of the Cruise Lines International Association (“CLIA”), including

  16 PCL.37

  17          77.     The Cruise Vessel Security and Safety Act, 46 U.S.C.A. §§ 3507, 3508,
  18 enacted in 2010, mandates that cruise ships carry “medical staff,” with at least 3 years

  19 of post-graduate or post-registration clinical practice or board certification in

  20 emergency medicine.

  21          78.     In the case of PCL, each of these ship medical facilities are under the
  22 strict supervision and real time control by the company medical department, under the

  23

  24
       35    Guidance For Cruise Ships On Influenza-like Illness (ILI) Management, Quarantine and
  25
       Isolation,       Cruise     Ship     Guidance,      Management          of    Ill    Passengers/Crew
  26   (https://www.cdc.gov/quarantine/cruise/management/guidance-cruise-ships-influenza-
       updated.html).
  27   36 Robert D. Peltz, Has Time Passed Barbetta By, University of San Francisco Maritime Law

  28   Journal, 24 U.S.F. Mar. L.J. 1 (2012).
       37
          https://cruising.org/en/about-the-industry/policy-priorities/clia-oceangoing-cruise-line-
  29   policies/health
                                                          19
                                    Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 20 of 66 Page ID #:20




   1 leadership of a Senior Vice President (a medical doctor) at PCL headquarters in

   2 California.

   3         79.    In the case of PCL and its sister companies (Holland America and
   4 Carnival), one of the key people responsible for leading and coordinating the COVID-

   5 19 pandemic response fleetwide, including the outbreaks on the DIAMOND

   6 PRINCESS, GRAND PRINCESS, RUBY PRINCESS and CORAL PRINCESS, was

   7 Grant Tarling, M.D., M.P.H. (hereinafter “Dr. Tarling”).

   8         80.    At all times relevant, Dr. Tarling was Group Senior Vice President, and
   9 Chief Medical Officer for PCL and Carnival (PCL’s parent company).

  10         81.    In 2011, Dr. Tarling, then incoming Chairman of ACEP’s Cruise Ship
  11 Medicine Section announced:

  12               Cruise ship new-builds have continued to innovate over the last 15
  13
                   years and the major cruise lines have designed modern medical
                   facilities comprising several ICUs, computerized radiology, and
  14               sophisticated laboratories. As a consequence, medical staffing
  15
                   experience and quality has also improved. Some cruise lines'
                   medical departments have achieved accreditation to international
  16               health care standards and ISO 9001 certification.
  17         82.    In announcing PCL’s receipt of ISO 9001 certification for its medical
  18 facilities, Dr. Tarling reportedly went on to observe, “I think many people would be

  19 surprised and reassured to know that our medical centers achieve similar quality

  20 standards to medical facilities ashore.”

  21         83.    In 2013, Dr. Tarling co-authored an article that acknowledged that cruise
  22 ships “represent a potential source for introduction of novel or antigenically drifted

  23 influenza virus strains to the United States” and that cruise ship characteristics, such

  24 as “close quarters and prolonged contact among travelers on ships and during land-

  25 based tours before embarkation, increase the risk of communicable disease

  26 transmission.”38

  27
       38
       Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et al., Laboratory-
  28 based respiratory virus surveillance pilot project on select cruise ships in Alaska, 2013-2015,
     Journal of Travel Medicine 2017, 1-6, at 2 (2017).
  29
                                                     20
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 21 of 66 Page ID #:21




   1         84.    A study published on February 28, 2020, echoed Dr. Tarling’s findings,
   2 and highlights the unique conditions of cruise ships that “amplified” the spread of

   3 COVID-19 among those onboard the DIAMOND PRINCESS.39 The study also

   4 revealed that extended periods of time on the ship without quarantine increased the

   5 spread of the virus.

   6                       The Outbreak on the DIAMOND PRINCESS
   7                            January 20, 2020 – February 5, 2020
   8         85.    On or about December 31, 2019, Chinese health officials reported a
   9 cluster of cases of acute respiratory illness associated with the Hunan seafood and

  10 animal market in the City of Wuhan, Hubei Province, in central China.40

  11         86.    On or about January 8, 2020, Chinese health officials confirmed that a
  12 coronavirus (Covid-19) was associated with this initial cluster.41

  13         87.    On or about January 20, 2020, the DIAMOND PRINCESS cruise ship
  14 departed Yokohama, Japan, carrying approximately 3,700 passengers and crew.

  15         88.    On or about January 24, 2020, the United States Coast Guard issued its
  16 first Marine Safety Information Bulletin (MSIB) – Novel Coronavirus Precautions.

  17 The warnings included:

  18                A novel (new) coronavirus (2019-nCoV) is causing an outbreak of
  19
                    pneumonia-type illness in the City of Wuhan, Hubei Province, China.
                    This outbreak began in early December 2019 and continues to
  20                expand in scope and magnitude. Global surveillance is in the early
  21
                    stages and confirmation of more cases in China and beyond its
                    borders is expected. There have been cases discovered across the
  22                globe, including 2 cases in the United States. These cases have been
  23
                    directly associated with travelers who had visited the affected region

  24   39
        J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise ship: estimating
  25 the epidemic potential and effectiveness of public health countermeasures, Journal of Travel
     Medicine,                Published                February               28,              2020,
  26 https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12, 2020).
       40Anita Patel; Daniel B. Jernigan, Initial Public Health Response and Interim Clinical Guidance
  27
     for the 2019 Novel Coronavirus Outbreak – United States, December 31, 2019 – February 4, 2020,
  28 CDC. (https://www.cdc.gov/mmwr/volumes/69/wr/mm6905e1.htm)
     41
        Id.
  29
                                                      21
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 22 of 66 Page ID #:22




   1                 in China. Coronaviruses are a large family of viruses. There are
   2
                     several known coronaviruses that infect people, usually causing only
                     mild respiratory symptoms similar to the common cold. However,
   3                 this novel coronavirus appears capable of causing illness that is more
   4
                     serious. Signs and symptoms include fever, cough, and difficulty
                     breathing.
   5                 …
   6
                     Preliminary information suggests that older adults, and people with
                     underlying health conditions, may be at increased risk for severe
   7                 disease from this virus.
   8
                     …
                     Vessel masters shall inform Coast Guard boarding teams of any ill
   9                 crewmembers on board their vessel prior to the Coast Guard
  10
                     embarking and Boarding Teams should verify vessel illnesses with
                     CDC if concerns arise. Local industry stakeholders, in partnership
  11                 with their Coast Guard Captain of the Port, should review and be
  12
                     familiar with section 5310 Procedures for Vessel Quarantine and
                     Isolation, and Section 5320 - Procedures for Security Segregation of
  13                 Vessels in their Area Maritime Security Plan.
  14
               89.   On or about January 25, 2020, a symptomatic passenger departed the
  15
       DIAMOND PRINCESS in Hong Kong, where he was evaluated. Testing confirmed
  16
       SARS-COV-2 (COVID-19) infection.42
  17
               90.   On or about January 30, 2020, the director-general of the WHO declared
  18
       the outbreak of a novel coronavirus disease (COVID-19) a public health emergency
  19
       of international concern.
  20
               91.   On or about January 31, 2020, the President of the United States
  21
       suspended, and limited entry of all foreign nationals present in China during the 14
  22
       days preceding entry into the United States (effective February 2, 2020).
  23
               92.   On or about January 31, 2020, the United States Department of
  24
       Transportation issued Maritime Communication with Industry (MSCI) Advisory. The
  25
       Advisory, issued to all maritime commercial operators, including PCL, provided in
  26
       part:
  27

  28   42Patel; Jernigan, Initial Public Health Response and Interim Clinical Guidance for the 2019 Novel
       Coronavirus Outbreak – United States, supra.
  29
                                                         22
                                    Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 23 of 66 Page ID #:23




   1              A health threat potentially affecting mariners and maritime commerce
   2
                  has been identified which was first detected in Wuhan, China. The
                  nature of the event is an outbreak of respiratory illness caused by a
   3              novel coronavirus (“2019-nCoV”) and is being monitored by the U.S.
   4
                  Centers          for          Disease          Control           (CDC),
                  https://www.cdc.gov/coronavirus/2019-ncov/index.html.
   5              Coronaviruses range in severity from the common cold to Severe
   6
                  Acute Respiratory Syndrome (SARS) and Middle East Respiratory
                  Syndrome (MERS). The CDC has issued a Level 3 Travel Health
   7              Warning to avoid nonessential travel to Wuhan, China and a Level 1
   8
                  Travel Health Watch to practice usual precautions elsewhere in China
                  … Globally, ports are taking actions including health screenings of
   9              seafarers for 2019-nCoV and restricting access to Wuhan port in
  10
                  China. Further updates will be provided when available. This alert will
                  automatically expire on January 31, 2020.
  11

  12        93.     On or about February 1, 2020, a PCL employee and/or agent in Hong
  13 Kong sent an e-mail to PCL headquarters in California, warning top executives that

  14 an 80-year-old passenger had tested positive on the DIAMOND PRINCESS, after

  15 getting off in Hong Kong. The e-mail relayed a warning from the Hong Kong

  16 authorities and asked PCL to “do the necessary disinfection.”43

  17        94.     Nothing happened. In an interview with the New York Times, Princess
  18 reportedly stated it believed the alert sat unread in unmonitored inboxes. Dr. Grant

  19 Tarling, PCL’s Chief Medical Officer and its top executive tasked with leading efforts

  20 to contain viral outbreaks on the fleet, reportedly said “he hadn’t learned about the

  21 infection on the DIAMOND PRINCESS until the following day (evening of February

  22 2) – after being alerted to a post on social media.”44

  23        95.     At all relevant times, Dr. Tarling oversaw from his office in California
  24 (PCL’s headquarters) the company’s response to the COVID-19 outbreak on the

  25 fleet.45

  26
     43
         Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
  27 Outbreak,        The       New         York        Times,        March       8,     2020.
     (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
  28 44
        Id.
     45
  29 Id.
                                                  23
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 24 of 66 Page ID #:24




   1              96.      In an interview with the New York Times, PCL officials offered
   2 contradictory and changing accounts about their response. Company e-mails

   3 reportedly show Dr. Tarling knew about the Hong Kong passenger’s infection the

   4 morning of February 2. Instead of ordering protocols to immediately isolate

   5 passengers, Dr. Tarling’s only action was to reportedly e-mail a Hong Kong doctor,

   6 listing the patient’s name, his hospital wing, his traveling companions and the date of

   7 diagnosis.             The     subject      line      of      the       e-mail      reportedly   began:
   8 “Confirmed Coronavirus Case.” 46

   9              97.      On or about February 2, 2020, Dr. Albert Lam, an epidemiologist for the
  10 Hong Kong government, wrote to PCL to recommended immediate action: “We

  11 advise thorough environmental cleansing and disinfection of the cruise.”47

  12              98.      Upon information and belief, after this first infection was confirmed,
  13 company officials incorrectly assumed that the immediate risk was minimal because

  14 the sick passenger had disembarked.

  15              99.      On or about February 3, 2020, activities on DIAMOND PRINCESS
  16 continued uninterrupted.

  17              100. On or about February 3, 2020, European Union’s Health Gateways Joint
  18 Action issued “Advice for ship operators for preparedness and response to outbreak

  19 of 2019-nCov acute respiratory disease”48 with specific recommendations, including:

  20                    a. Before boarding, providing information to passengers and crew who are
  21                       coming from affected areas, or to all passengers and crew before
  22                       embarking (e.g. verbal communications, leaflets, electronic posters etc.).
  23                       The information should include: symptoms of Acute Respiratory Illness
  24                       (ARI) including fever and sudden onset of respiratory infection with one
  25

  26
       46
            Id.
  27   47
            Id.
  28   48
        https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-advice_2019-
       ncov_maritime_4_2_2020_f.pdf
  29
                                                            24
                                       Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 25 of 66 Page ID #:25




   1             or more of the following symptoms: shortness of breath, cough or sore
   2             throat; hygiene rules (hand washing, coughing and sneezing etiquette,
   3             disposal of dirty tissues, social distancing, elimination of handshaking
   4             events etc.); special considerations for high-risk groups; what to do in
   5             case of relevant symptoms; and the potential for an outbreak on board;
   6          b. Crew arriving on board from affected areas should be informed about the
   7             symptoms of ARI. Further, they should be monitored daily by a health
   8             care staff on board for 14 days after leaving the affected area for any
   9             symptoms of ARI, and be asked to immediately report any relevant
  10             symptoms to the ship doctor and supervisor;
  11          c. Cruise lines should provide guidance to crew regarding the recognition
  12             of the signs and symptoms of ARI including fever and sudden onset of
  13             respiratory infection with one or more of the following symptoms:
  14             shortness of breath, cough or sore throat;
  15          d. Crew should also be reminded about the procedures to be followed
  16             during an outbreak of other respiratory illnesses, such as using the
  17             Influenza Like Illness outbreak management plan, which should be
  18             available on board the ship;
  19          e. Adequate medical supplies and equipment should be available on board
  20             to respond to an outbreak as described in the World Health Organization
  21             (2007) recommended medicines and equipment by the International
  22             Medical Guide for Ships 3rd edition;
  23          f. Adequate supplies of sample medium and packaging, disinfectants and
  24             hand hygiene supplies should also be carried on board;
  25          g. Adequate supplies of PPE should be carried on board including gloves,
  26             impermeable gowns, goggles, surgical masks and FFP2/ FFP3 masks;
  27          h. Cabins and quarters occupied by patients and contacts of 2019-nCoV
  28             acute respiratory disease should be cleaned and disinfected according to
  29
                                                  25
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 26 of 66 Page ID #:26




   1                cleaning and disinfection protocols of infected cabins (as per protocols
   2                for Norovirus gastroenteritis outbreak level). Thorough cleaning of
   3                environmental surfaces with water and detergent and application of
   4                common disinfectants (such as sodium hypochlorite) used during
   5                outbreak procedures for Norovirus should be applied;
   6             i. Laundry, food service utensils and waste from cabins of suspect cases
   7                and contacts should be handled as infectious, in accordance with the
   8                outbreak management plan provided on board for other infectious
   9                diseases (Norovirus gastroenteritis).
  10         101. On or about February 3, 2020, PCL stepped-up cleaning on the
  11 DIAMOND PRINCESS, but it initiated only the lowest-level protocols for outbreaks.

  12 “There’s no point in going and start cleaning the ship when we really didn’t know

  13 what, if any, risk there was onboard,” PCL’s Dr. Tarling reportedly said in an

  14 interview with the New York Times. 49

  15         102. On or about February 3, 2020, authorities in Japan ordered the Captain
  16 of the ship to remain at Yokohama port upon arrival, with no persons allowed to

  17 disembark.

  18         103. At that time, 2,666 passengers and 1,045 crew members were on board,
  19 totaling 3,711 persons.

  20         104.    On or about February 3, 2020, health authorities in Japan reviewed logs
  21 at the onboard clinic for symptomatic (febrile or respiratory) patients and obtained

  22 respiratory specimens from them. On February 5, severe acute respiratory syndrome

  23 coronavirus 2 (SARS-CoV-2) was detected through real-time reverse transcription

  24 PCR (rRT-PCR) in 1 of these specimens.50

  25
       49
        Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
  26 Outbreak,        The       New        York         Times,        March       8,    2020.
     (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
  27

  28   50 Epidemiology of Covid-19 Outbreak on Cruise Ship Quarantined at Yokohama, Japan, February
       2020, Centers for Disease Control and Prevention, Volume 26, Number 11 – November 2020.
  29
                                                       26
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 27 of 66 Page ID #:27




   1        105. On or about February 3, 2020, late in the evening, DIAMOND
   2 PRINCESS passengers heard for the first time a Captain’s announcement via

   3 intercom, that a passenger who had been on the ship and disembarked in Hong Kong

   4 was infected.

   5        106. Upon information and belief, nearly 48 hours elapsed between the alert
   6 to PCL on February 1 and the captain’s announcement to the ship on February 3 that

   7 a passenger had been infected, giving the virus time to spread.

   8        107. Upon information and belief, despite having an outbreak spreading out
   9 of control, the captain of the DIAMOND PRINCESS did not implement a mandatory

  10 quarantine on February 3, nor on February 4, 2020.

  11        108. Upon information and belief, passengers were allowed to continue to
  12 roam freely around the ship on February 3 and February 4, 2020, allowing the virus

  13 to spread further for an additional 48 hours.

  14        109. The response aboard the DIAMOND PRINCESS did not reflect major
  15 concern. The buffets remained open as usual. Onboard celebrations, opera

  16 performances and goodbye parties continued on February 2, 3 and 4.

  17        110. Upon information and belief, PCL failed to provide prompt instructions
  18 to passengers and crewmembers to manage the outbreak including encouraging

  19 handwashing, failing to promptly eliminate self-service buffets and failing to

  20 promptly cancel public events and gatherings.

  21        111. Underpinning PCL’s approach was an optimistic but ultimately
  22 inaccurate belief that perhaps danger had been averted, because the 80-year-old

  23 infected passenger had disembarked in Hong Kong more than a week earlier, along

  24 with his daughter and their two travelling companions.

  25        112. In an interview with the New York Times, Dr. Tarling reportedly said:
  26 “There’s nothing to believe that we have to put face masks on every single guest.”51

  27
       51
  28    Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
     Outbreak,        The       New        York         Times,        March       8,    2020.
  29 (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
                                                 27
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 28 of 66 Page ID #:28




   1          113. Dr. Tarling also did not order the crew to begin what is known as contact-
   2 tracing, the task of questioning everybody and identifying who had been in contact

   3 with the infected passenger.52 This decision was contrary to public health guidelines,

   4 dictating that the process should begin immediately and that anyone who was in close

   5 contact should be isolated.

   6          114. In an interview with the New York Times, Dr. Tarling reportedly said:
   7 Japanese health officials planned to do the contact tracing in a matter of hours, when

   8 the ship arrived in Yokohama on February 3. Until then, he reportedly considered

   9 only the elderly man (who disembarked in Hong Kong) and his traveling party to be

  10 close contacts.53

  11          115. Dr. Tarling’s decision was in contravention to WHO medical guidelines,
  12 defining close contacts as “anyone who had face-to-face contact with the patients,”

  13 including but not limited to: dining and activity partners, dining servers (who are

  14 typically assigned to the same couple on certain restaurants throughout the cruise),

  15 housekeepers responsible for cleaning the cabins, and passengers sharing tour buses.54

  16          116. In questions submitted through Princess in response to inquiries by the
  17 New York Times, Gennaro Arma, the ship’s captain, reportedly said the ship’s

  18 response on February 3 and 4, was limited to providing “increased number of hand

  19 sanitizers, rotated buffet utensils more frequently and stepped-up cleaning.”55

  20

  21

  22

  23
       52
          Id.
  24   53
          Id.
       54 World Health Organization. Global Surveillance for human infection with novel coronavirus
  25   (2019-nCoV). Interim guidance v3 2020. See also European Union’s Health Gateways Joint Action
  26   issued “Advice for ship operators for preparedness and response to outbreak of 2019-nCov acute
       respiratory disease” (https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
  27   advice_2019-ncov_maritime_4_2_2020_f.pdf)
       55
          Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
  28   Outbreak,        The        New          York        Times,        March         8,      2020.
       (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
  29
                                                        28
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 29 of 66 Page ID #:29




   1        117. Upon information and belief, between February 1 and February 4, 2020,
   2 PCL shoreside managers and DIAMOND PRINCESS shipboard officers knew that the

   3 virus was rapidly spreading and withheld that information from passengers.

   4        118. At all relevant times, despite warnings from Hong Kong and Japanese
   5 health officials, the captain and crewmembers limited the flow of information to

   6 passengers, effectively downplaying the risks of the outbreak.

   7        119. Passengers aboard the DIAMOND PRINCESS, noticed few ship-wide
   8 changes on February 3 and 4, after the announcement

   9                    The Quarantine on the DIAMOND PRINCESS
  10                         February 5, 2020 – February 18, 2020
  11        120. At 7.00 am on February 5, 2020, all passengers on the DIAMOND
  12 PRINCESS were ordered to remain in their cabins (with their respective cabin mates)

  13 for 14 days and were informed that this period could be extended if they had close

  14 contact with someone who had a confirmed case.

  15        121. PCL’s system to quarantine and isolate passengers was flawed and set
  16 up for failure from the start.

  17        122. PCL delegated the responsibility for quarantining nearly 2,700
  18 passengers to about 1,000 low-paid ship workers who were giving inadequate safety

  19 gear, training and guidance.

  20        123. Because passengers had to remain in their cabins, PCL implemented a
  21 system in which crewmembers from all vessel departments were allowed to roam and

  22 congregate freely on the ship crew areas (crowded dormitories and galleys) and in

  23 passenger cabin hallways, in order to deliver passengers meals and entertainment kits

  24 throughout the day.

  25        124. In doing so, PCL turned its own crewmembers into a highly efficient
  26 viral transmission system.

  27        125. Passengers had to open the door and interact with crewmembers face-to-
  28 face throughout the quarantine period. Crewmembers knocked on passenger doors

  29
                                                     29
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 30 of 66 Page ID #:30




   1 several times per day: to deliver breakfast, newspapers, refreshments, games, lunch

   2 and dinner – to approximately 1,500 staterooms.

   3         126. Upon information and belief, there was insufficient personal protective
   4 equipment on board for crewmembers. As such, crewmembers often wore the same

   5 pair of gloves to deliver food to dozens of cabins at a time, engaging in door-to-door

   6 and face-to-face contact with passengers, a potential source of infection.

   7         127. Crewmembers also collected dirty dishes and used linens without full
   8 protective gear.

   9         128. Throughout the quarantine period, passengers also noticed crewmembers
  10 directly touching and manipulating the food they were delivering to passengers. For

  11 example, instead of giving passengers sealed cans/boxes of orange juice and coffee,

  12 crewmembers walked cabin to cabin with exposed trays of juice and coffee on plastic

  13 cups.

  14         129. Early in the quarantine crewmembers also distributed food on china/re-
  15 usable tableware.

  16         130. On or about February 17, 2020, in an interview with U.S.A. Today, Dr.
  17 Antony Fauci, Director of the U.S. National Institute of Allergy and Infectious

  18 Diseases (NIAID) said regarding the DIAMOND PRINCESS outbreak and quarantine:

  19 "As it turned out, that was very ineffective in preventing spread on the ship … The

  20 quarantine process failed. I'd like to sugarcoat it and try to be diplomatic about it, but

  21 it failed. People were getting infected on that ship. Something went awry in the

  22 process of the quarantining on that ship. I don't know what it was, but a lot of people

  23 got infected on that ship.”56

  24         131. On or about February 18, 2020, a Japanese infectious disease specialist,
  25 Dr. Kentaro Iwata of Kobe University, boarded the DIAMOND PRINCESS in

  26

  27

  28   Why did US break Diamond Princess quarantine ‘Something Went awry,’ USA Today, Feb. 17,
       56

     2020   (https://www.usatoday.com/story/travel/cruises/2020/02/17/coronavirus-official-explains-
  29 diamond-princess-cruise-quarantine-fail/4785290002/)
                                                   30
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 31 of 66 Page ID #:31




   1 Yokohama. Dr. Iwata described the conditions on board the ship as “violating all

   2 infection control principles” and “completely chaotic.”

   3        132. Dr. Iwata released a 12-minute video of his findings, just hours before
   4 the official end to a quarantine that kept 3,700 passengers and crew confined on the

   5 ship for 13-14 days. In the video, Dr. Iwata painted a disturbing picture of conditions

   6 on the DIAMOND PRINCESS. “The cruise ship was completely inadequate in terms

   7 of infection control,” he said. There was no distinction between infection-free “green

   8 zones” and potentially contaminated “red zones.” People were coming and going

   9 between the zones with and without personal protection equipment, eating lunch and

  10 handling smartphones with their protective gloves on. The lack of zone separation

  11 extended to the ship’s medical center and even to the medical officer. “She was saying

  12 she was already infected; so she was giving up protecting herself.”

  13        133. A CDC report,57 made the following factual findings regarding the
  14 outbreak on the DIAMOND PRINCESS: Among the 3,711 DIAMOND PRINCESS

  15 passengers and crew, 712 (19.2%) had positive test results for SARS-Cov-2 (Covid-

  16 19); 331 were asymptomatic at the time of testing; Among the 381 symptomatic

  17 patients, 37 required intensive care, and 9 died; Weeks later, on March 13, among 428

  18 U.S. passengers and crew, 107 (25%) had positive test results for COVID-19, 11 U.S.

  19 passengers remained hospitalized in Japan (median age = 75 years), including 7 in

  20 serious condition (median age = 76 years); On the DIAMOND PRINCESS

  21 transmission largely occurred among passengers before quarantine was implemented,

  22 whereas crew infections peaked after quarantine; SARS-CoV-2 RNA was identified

  23 on a variety of surfaces in cabins of both symptomatic and asymptomatic infected

  24 passengers up to 17 days after cabins were vacated on the DIAMOND PRINCESS

  25 but before disinfection procedures had been conducted.

  26

  27

  28
      Public Health Responses to COVID-19 Outbreaks on Cruise Ships — Worldwide, February–
       57

  29 March 2020, CDC (https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm)
                                              31
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 32 of 66 Page ID #:32




   1         134. Ultimately, the 10 cases of COVID-19 originally diagnosed on the
   2 DIAMOND PRINCESS, rapidly escalated to over 700 cases—over one-fifth of the

   3 passengers and crew members onboard the ship at the time. Investigative reporting

   4 about the DIAMOND PRINCESS revealed that well after PCL (and its parent

   5 company CARNIVAL) became aware of the first case aboard the ship, Defendants

   6 worked to “keep the fun going” by “encouraging [guests] to mingle.”58

   7         135. PCL’s lax attitude to protect its passengers and crew members soon led
   8 to outbreaks on ships in its fleet worldwide.

   9         136. In the midst of the quarantine on the DIAMOND PRINCESS, beginning
  10 on February 11, 2020, another ship in the PCL fleet, the GRAND PRICESS, suffered

  11 its own outbreak.

  12         137. As the virus was spreading on the GRAND PRINCESS, Dr. Tarling who
  13 was also tasked to manage that outbreak, was asked by the New York Times whether

  14 he wished he had done anything differently to contain the outbreak on the DIAMOND

  15 PRINCESS. Dr. Tarling reportedly could not point to a single decision that he would

  16 change.59

  17                        February 13, 2020, CDC Guidance for Ships on
  18                           Managing Suspected Coronavirus Disease
  19         138. On or about February 13, 2020, the CDC issued its Guidance for Ships
  20 on Managing Suspected Coronavirus Disease 2019 (hereinafter “February 13, 2020

  21 CDC COVID-19 Ship Guidance”).60 The CDC COVID-19 Guidance gave express

  22 directives to mitigate the spread Covid-19 on board cruise ships, including directives

  23 on personal protective measures, management of sick or exposed persons on board,

  24

  25
       58
        Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives Knew They Had a
  26 Virus Problem, But Kept the Party Going, Bloomberg, April 16, 2020,
     https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/
  27 59 Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship

  28 Outbreak,        The        New          York         Times,        March        8,      2020.
     (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
     60
  29    https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html
                                                     32
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 33 of 66 Page ID #:33




   1 reporting of suspected or confirmed cases, and cleaning and disinfection

   2 recommendations for common areas on the ship and areas previously occupied by

   3 individuals with suspected or confirmed COVID-19.

   4        139. The February 13, 2020, CDC COVID-19 Ship Guidance reiterated
   5 similar recommendations issued by the CDC to cruise lines four years earlier, in the

   6 above mentioned “August, 2016, Guidance For Cruise Ships On Influenza-like Illness

   7 (ILI) Management, Quarantine and Isolation.”

   8        140. The February 13, 2020, CDC COVID-19 Ship Guidance directed that
   9 ship companies should develop, implement, and operationalize an appropriate,

  10 actionable, and robust plan to prevent, mitigate, and respond to the spread of COVID-

  11 19 on board ships.

  12        141. The February 13, 2020, CDC COVID-19 Ship Guidance also directed
  13 that cruise ship mitigation and response plans should include:

  14           a. Training of all crew on COVID-19 prevention and mitigation;
  15           b. Onboard monitoring of crew and non-crew for signs and symptoms of
  16               COVID-19;
  17           c. Onboard isolation, quarantine, and social distancing;
  18           d. Adequate medical staffing (this can include telehealth or telemedicine
  19               providers);
  20           e. COVID-19 outbreak management and response information;
  21           f. Medical arrangements for onshore evaluation and hospitalization;
  22           g. Screening of embarking or disembarking crew and non-crew.
  23        142.          The February 13, 2020, CDC COVID-19 Ship Guidance required
  24 ship operators to carry a sufficient quantity of:

  25           a. Personal Protective Equipment (PPE), including facemasks, N95
  26               filtering facepiece respirators or higher, eye protection such as googles
  27               or disposable face shields, and disposable medical gloves and gowns;
  28           b. Cloth face coverings to meet day-to-day needs;
  29
                                                      33
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 34 of 66 Page ID #:34




   1           c. Medical supplies to meet day-to-day needs. Have contingency plans for
   2              rapid resupply during outbreaks;
   3           d. Maintain adequate onboard supplies of antipyretics (fever-reducing
   4              medications such as acetaminophen, paracetamol, or ibuprofen), routine
   5              antiviral and antimicrobial medications, and supplemental oxygen.
   6        143. The February 13, 2020, CDC COVID-19 Ship Guidance provided “Pre-
   7 Boarding Procedures for Ships,” recommending that before boarding, cruise operators

   8 should:

   9           a. Conduct verbal or written screening in appropriate languages and in a
  10              private environment to determine whether persons have had signs or
  11              symptoms of COVID-19 or a known exposure to a person with COVID-
  12              19 within the past 14 days;
  13           b. Use temperature checks to identify any person with a temperature of
  14              100.4°F or greater;
  15           c. Deny boarding of a crew member or non-crew member who is suspected
  16              of having COVID-19 because they have symptoms, a temperature of
  17              100.4°F or greater, or have had known exposure to a person with COVID
  18              19 within the previous 14 days;
  19           d. Require quarantine of crew for 14 days immediately before or upon
  20              boarding the ship to prevent introduction of the virus on board.
  21        144. The February 13, 2020, CDC COVID-19 Ship Guidance also provided
  22 “Preventative Measures for Ship Operators” to reduce spread of respiratory infections

  23 including COVID-19:

  24           a. Educate all persons on board about the signs and symptoms of COVID-
  25              19;
  26           b. Assign crew to single-occupancy cabins with private bathrooms, if
  27              possible;
  28

  29
                                                   34
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 35 of 66 Page ID #:35




   1          c. Implement social distancing of persons when working or moving
   2             through the ship (maintaining at least 6 feet [2 meters] from others);
   3          d. Instruct persons to wear a facemask or cloth face covering when outside
   4             of individual cabins (unless work duties prevent their safe use or
   5             necessitate personal protective equipment for hazardous reasons);
   6          e. Modify meal service to facilitate social distancing (e.g., reconfigure
   7             dining room seating, stagger mealtimes, encourage in-cabin dining);
   8          f. Eliminate self-serve dining options at all meals;
   9          g. Minimize shore leave; if shore leave occurs, preventive measures are
  10             recommended;
  11          h. Discourage handshaking and instead encourage the use of non-contact
  12             methods of greeting;
  13          i. Promote hand hygiene and cough etiquette;
  14          j. Place hand sanitizer (containing greater than 60% ethanol or 70%
  15             isopropanol) in multiple locations and in sufficient quantities to
  16             encourage hand hygiene;
  17          k. Ensure handwashing facilities are well-stocked with soap, paper towels,
  18             and a waste receptacle, or air dryer;
  19          l. Educate workers that use of cigarettes, e-cigarettes, pipes, or smokeless
  20             tobacco can lead to increased contact between potentially contaminated
  21             hands and their mouths, and that avoiding these products may reduce
  22             their risk of infection.
  23       145. The February 13, 2020, CDC COVID-19 Ship Guidance included
  24 instructions for “Isolation of Sick Persons or Confirmed Cases and Quarantine of

  25 Close Contacts.” These included:

  26          a. Persons with symptoms of COVID-19 should be isolated using the same
  27             guidelines as a person with confirmed COVID-19 until COVID-19
  28             testing can be conducted and results are available;
  29
                                                   35
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 36 of 66 Page ID #:36




   1          b. All persons on board should be educated on and aware of the emergency
   2             warning signs for COVID-19;
   3          c. Quarantine of persons without symptoms who are identified as close
   4             contacts of sick persons (until COVID-19 test results are available) or
   5             confirmed cases is also needed to minimize on board transmission of
   6             SARS-CoV-2, the virus that causes COVID-19;
   7          d. Isolate or quarantine persons in single-occupancy cabins, with private
   8             bathrooms, with the door closed, if possible. Persons should wear a
   9             facemask or cloth face covering any time they are outside of isolation or
  10             quarantine;
  11          e. Designated ship medical personnel or other personnel should wear
  12             proper personal protective equipment (PPE) when in proximity to
  13             isolated or quarantined persons. Breaches in PPE or any potential
  14             exposures should be reported to the appropriate medical designee;
  15          f. Meals should be packaged in disposable dining ware with single-use
  16             cutlery and delivered to individual cabins with no face-to-face
  17             interaction during this service;
  18          g. Cabins housing isolated or quarantined persons should not be cleaned by
  19             other persons;
  20          h. Food waste and other garbage should be collected and bagged by the
  21             isolated or quarantined person and placed outside the cabin during
  22             designated times for transport to the garbage/recycle room for
  23             incineration or offloading;
  24          i. Soiled linens and towels should be handled by the isolated or quarantined
  25             person and placed outside the cabin in labeled bags during designated
  26             times for transport to the laundry room.
  27       146. The February 13, 2020, CDC COVID-19 Ship Guidance included
  28 instructions for monitoring “persons with known or suspected COVID-19,” including

  29
                                                    36
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 37 of 66 Page ID #:37




   1 checking temperatures of close contacts “twice daily,” and to “immediately isolate in

   2 cabins if they experience signs or symptoms.”

   3         147. In a February 18, 2020, update issued in response to the crisis aboard the
   4 DIAMOND PRINCESS, the CDC stated that “the rate of new reports of positives

   5 [now] on board, especially among those without symptoms, highlights the high

   6 burden of infection on the ship and potential for ongoing risk.”61

   7         148. Following the catastrophic outbreak on the DIAMOND PRINCESS from
   8 January 20 through February 18, Defendants failed to properly follow the February

   9 13, 2020, CDC COVID-19 Ship Guidance, the World Health Organization’s “Global

  10 Surveillance for human infection with novel coronavirus, (2019-nCoV), Interim

  11 guidance v3 2020,” and the European Union’s Health Gateways Joint Action issued

  12 “Advice for ship operators for preparedness and response to outbreak of 2019-nCov

  13 acute respiratory disease.”

  14         149. Following the catastrophic outbreak on the DIAMOND PRINCESS from
  15 January 20 through February 18, PCL failed to properly and promptly implement a

  16 cruise ship mitigation and response plan (as outlined in the February 13, 2020, CDC

  17 COVID-19 Ship Guidance), including the GRAND PRINCESS.

  18         150. Unable and/or unwilling to implement the February 13, 2020, CDC
  19 COVID-19 Ship Guidance in the rest of its fleet, PCL also refused to terminate/cancel

  20 the rest of its itineraries and fleet operations worldwide.

  21         151. Instead, PCL continued business as usual in the rest of its fleet world-
  22 wide. Following the outbreak on the DIAMOND PRINCESS, activities on the rest of

  23 PCL’s cruises continued uninterrupted: mass gatherings in onboard casinos, theaters,

  24 buffet lines, dining areas, nightclubs, bars, restaurants, and housekeeping visits.

  25

  26

  27
       61
       See Centers for Disease Control and Prevention, Update on the Diamond Princess Cruise Ship in
  28 Japan, Feb. 18, 2020, https://www.cdc.gov/media/releases/2020/s0218-update-diamond-
     princess.html
  29
                                                    37
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 38 of 66 Page ID #:38




   1                            Outbreak on the GRAND PRINCESS
   2                                    Mexican Riviera Cruise
   3                           February 11, 2020 – February 21, 2020
   4         152. Despite its awareness of the unique risks created by the cruise ship
   5 environment, warnings from the World Health Organization, the European Union and

   6 the CDC, and its experience with COVID-19 outbreak on the DIAMOND PRINCESS,

   7 on February 11, 2020, PCL operated a roundtrip voyage from San Francisco to

   8 Mexico aboard the GRAND PRINCESS.

   9         153. On or around February 19, 2020, PCL became aware of at least one
  10 passenger suffering from COVID-19 symptoms aboard the GRAND PRINCESS.

  11         154. According to PCL’s Chief Medical Officer, Dr. Tarling, PCL believed
  12 the infected passenger was already carrying the virus when he boarded the M/V

  13 GRAND PRINCESS on February 11, 2020.62 Despite its knowledge regarding

  14 COVID-19, PCL had no effective passenger medical screening methods in place at

  15 the time of boarding.

  16         155. Dr. Tarling reported that the infected passenger sought medical treatment
  17 from the medical center onboard the GRAND PRINCESS on or about February 20,

  18 2020. The passenger reported suffering from “acute respiratory distress” for about a

  19 week before seeking treatment. Upon information and belief, this information would

  20 have triggered mandatory reporting under 42 C.F.R. 71.1, et seq. and constitutes a

  21 “hazardous condition” per 33 C.F.R. § 160.216. 63

  22

  23   62Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of America’s Fear
  24 of Coronavirus, Docks in Oakland, The New York Times, March 9, 2020,
     https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-grand-princess.html
  25 (last visited April 7, 2020).

  26
       63Section 160.216 requires that “[w]henever there is a hazardous condition … on board a vessel
     or caused by a vessel or its operation, the owner, agent, master, operator, or person in charge must
  27 immediately notify the nearest Coast Guard Sector Office . . . .” A“[h]azardous condition means
     any condition that may adversely affect the safety of any vessel … or the environmental quality of
  28 any port, harbor, or navigable waterway of the United States. It may, but need not, involve … injury
     or illness of a person aboard … .” 33 CFR § 160.202 (emphasis added).
  29
                                                      38
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 39 of 66 Page ID #:39




   1        156. Upon its return to San Francisco, on or about February 21, 2020, a
   2 passenger originally from Placer County, California (hereinafter “Placer County

   3 Passenger”) who had been on the GRAND PRINCESS during the Mexican Riviera

   4 cruise, disembarked. 6 days later, on February 27, 2020, this passenger was

   5 hospitalized, tested positive for COVID-19 and, on March 4, 2020, became

   6 California’s first reported death from the virus.

   7        157. Another passenger, originally from Marin County, California
   8 (hereinafter “Marin County Passenger”), also exposed to COVID-19 during the

   9 Mexican Riviera Cruise, disembarked on February 21, 2020, was reported on March

  10 9, 2020, as Marin County’s first COVID-19 positive case, and on March 27, 2020,

  11 became Marin County’s first COVID-19 death.

  12        158. Another passenger, originally from Sonoma County, California,
  13 (hereinafter “Sonoma County Passenger”), also exposed to COVID-19 during the

  14 Mexican Riviera Cruise, disembarked on February 21, 2020, and on March 4, 2020,

  15 was reported as the first COVID-19 positive case in Sonoma County.

  16        159. Upon information and belief, at least three other passengers on the
  17 GRAND PRINCESS’s Mexican Riviera Cruise suffered from COVID-19 symptoms

  18 while on the vessel, likely exposing dozens of other passengers to the virus

  19                            Outbreak on the GRAND PRINCESS
  20                                            Hawaii Cruise
  21                             February 21, 2020 – March 5, 2020
  22        160. On February 21, 2020, after the turnaround process was completed, the
  23 GRAND PRINCESS departed for a second, fifteen (15) night Hawaii Cruise, with

  24 nearly 2,500 people on board, including Plaintiffs ANN M. CANNAROZZO and

  25 MICHAEL R. CANNAROZZO.

  26        161. 68 passengers, and over 1,000 crew members remained onboard the
  27 GRAND PRINCESS from the prior Mexican Riviera Cruise, to continue traveling on

  28 the ship’s next voyage.

  29
                                                    39
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 40 of 66 Page ID #:40




   1        162. Upon information and belief, many of the 68 passengers (and many of
   2 the 1,000 + crew) who remained from the prior itinerary, contracted COVID-19

   3 during the Mexican Riviera Cruise. These remaining passengers and crew ultimately

   4 exposed new passengers embarking on the Hawaii Cruise, including Plaintiff ANN

   5 M. CANNAROZZO and MICHAEL R. CANNAROZZO.

   6        163. During the course of the Hawaii cruise, the 68 passengers (and 1,000 +
   7 crew) from the Mexican Riviera Cruise were allowed to roam freely around the ship,

   8 be in close contact and interact with the Hawaii Cruise passengers.

   9        164. Defendants did not initiate effective measures to sanitize or disinfect the
  10 vessel in-between voyages, and did not implement any procedures for screening or

  11 testing existing or new passengers boarding the ship for the Hawaii-bound voyage.

  12        165. Defendants did not notify passengers who were scheduled to board the
  13 vessel on February 21, 2020, that passengers from the prior Mexico trip had reported

  14 COVID-19 symptoms, or of the fact that passengers remaining on board the GRAND

  15 PRINCESS had been exposed to and might be infected with and/or carrying the virus.

  16 With the known likely presence of the virus in passengers and crew members who

  17 remained on the ship, the ship never should have sailed on to Hawaii.

  18        166. Although PCL had assured passengers that the trip would be safe and
  19 that PCL would take measures, such as requiring temperature checks for those

  20 boarding the ship, in order prevent the presence of COVID-19 on the GRAND

  21 PRINCESS, PCL instituted no such effective measures. Plaintiffs and other

  22 passengers were not asked to check their temperatures and were not subject to any

  23 medical screening upon boarding the ship other than a questionnaire that asked them

  24 if they had felt ill or recently traveled to China.

  25        167. Upon information and belief, on or about February 25, 2020, while
  26 Plaintiffs ANN M. CANNAROZZO and MICHAEL R. CANNAROZZO were in the

  27 midst of the Hawaii trip aboard the GRAND PRINCESS, PCL sent emails to

  28 passengers who disembarked from the San Francisco-to-Mexico trip on February 21,

  29
                                                     40
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 41 of 66 Page ID #:41




   1 2020. The email alerted the earlier passengers about their potential exposure to

   2 COVID-19 during their time on the cruise. No such notice was effectively provided

   3 to passengers who were onboard the ship on February 25, 2020, including Plaintiffs

   4 ANN M. CANNAROZZO and MICHAEL R. CANNAROZZO.

   5        168. Between February 26, 2020 and February 29, 2020, the GRAND
   6 PRINCESS exclusively navigated and berthed within the 3-mile territorial waters of

   7 the State of Hawaii, making scheduled stops in the ports of call of Kauai (February

   8 26), Honolulu/Oahu (February 27), Mauri (February 28), and Hilo (February 29).

   9        169. On February 29, 2020, the vessel left Hawaii.
  10        170. On or about March 5, 2020, MICHAEL R. CANNAROZZO experienced
  11 the following physical symptoms of COVID-19: chills, fever, loss of appetite and

  12 fatigue.

  13        171. Plaintiff MICHAEL R. CANNAROZZO’s symptoms were reported to
  14 the shipboard medical center, and he was treated by the ship’s medical doctors.

  15 Plaintiff MICHAEL R. CANNAROZZO would ultimately test positive for COVID-

  16 19 on March 9, 2020.

  17        172. Based on clinical studies, the median incubation period for COVID-19
  18 is 5.1 days (in 95% of infections). Symptoms can also appear within 2 days of

  19 contracting   the   virus.     64
                                          Accordingly,         because        Plaintiff   MICHAEL     R.
  20 CANNAROZZO experienced symptoms on or about March 5, 2020, he contracted

  21 COVID-19 during his cruise on the GRAND PRINCESS.

  22        173. On or about March 9, 2020, Plaintiff ANN M. CANNAROZZO began
  23 to experience the following physical symptoms of COVID-19: chest pains. Later, she

  24 would develop high blood pressure and irregular heartbeat. Plaintiff ANN M.

  25 CANNAROZZO also tested positive for COVID-19 on March 9, 2020.

  26

  27

  28   64    Center for Disease Control and Prevention, Symptoms of                          Coronavirus,
  29 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html#
                                                 41
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 42 of 66 Page ID #:42




   1        174. Based on clinical studies, the median incubation period for COVID-19
   2 is 5.1 days (in 95% of infections). Symptoms can also appear within 2 days of

   3 contracting the virus. 65 Accordingly, because Plaintiff ANN M. CANNAROZZO

   4 experienced symptoms on March 9, 2020, she contracted COVID-19 during her cruise

   5 on the GRAND PRINCESS.

   6        175. Upon information and belief, increased sanitary precautions did not
   7 begin onboard the GRAND PRINCESS until on or about March 4, 2020, allowing the

   8 virus to spread freely between February 21, 2020 through March 4, 2020.

   9        176. PCL did not inform the passengers on board the GRAND PRINCESS of
  10 COVID-19 cases in passengers who traveled on the ship’s Mexico trip until March 4,

  11 2020, when, early in the morning, when passengers received a health advisory. The

  12 advisory explained that the ship would no longer be traveling to Ensenada, Mexico,

  13 as originally scheduled. It would instead return directly to San Francisco. Further, the

  14 advisory alerted passengers to the investigation of a “small cluster of COVID-19 cases

  15 in Northern California connected to” the GRAND PRINCESS’s Mexico trip, and

  16 informed passengers of their potential exposure to the virus.

  17        177. Additionally, the advisory asserted that COVID-19 causes “mild illness
  18 in about 80% of cases,” and that only “[a]bout 20% of people develop more severe

  19 symptoms.”

  20        178. The March 4, 2020 health advisory suggested that passengers traveling
  21 on the Hawaii trip had already reported suffering from COVID-19 symptoms, and

  22 instructed other passengers who were experiencing or had at any time during the trip

  23 experienced symptoms “of acute respiratory illness with fever chills or cough” to

  24 immediately contact the ship’s Medical Center. Finally, the advisory recommended

  25 that passengers wash their hands, use hand sanitizer, avoid contact with those

  26 suffering from respiratory illness, cover their noses and mouths when coughing and

  27

  28   65    Center for Disease Control and Prevention, Symptoms of              Coronavirus,
  29 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html#
                                                 42
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 43 of 66 Page ID #:43




   1 sneezing, and avoid touching their eyes and face. It did not make any

   2 recommendations for quarantine or social distancing measures. Nor did it call for

   3 passengers to wear masks.

   4         179. The March 4th health advisory was signed by Grant Tarling, MD, MPH,
   5 the Group Senior Vice President and Chief Medical Officer for PRINCESS and other

   6 PCL sister cruise lines.

   7         180. On March 4, 2020, the GRAND PRINCESS crew also received back-to-
   8 back notices (issued for crew eyes only).66 Alarmingly, for the first time, two weeks

   9 into the cruise (and weeks after its experience with the outbreak on the DIAMOND

  10 PRINCESS) the crew was alerted:

  11            a. Crew-to-passenger contact would be kept to a minimum;
  12            b. Food and drink service for passengers would not change, but “crew
  13                should remain below deck unless performing their regular duties.”
  14            c. Sanitation protocols would now be at “maximum level;”
  15            d. Hand washing was “more important than ever;
  16            e. All nonessential duties on the GRAND PRINCESS would be cancelled,
  17                because some guests who had sailed on the ship’s previous cruise had
  18                tested positive for the coronavirus, after they’d disembarked;
  19         181. Upon information and belief, individuals who had continued on to
  20 Hawaii from the prior leg of the cruise to and from Mexico began cabin-based

  21 quarantine for the first time on or around March 4, 2020.

  22         182. Upon information and belief, passengers and crew who had continued on
  23 to Hawaii from the prior leg of the cruise to and from Mexico began cabin-based

  24 quarantine were not required to quarantine prior to March 4, 2020, allowing the virus

  25 to spread freely between February 21, 2020 and March 4, 2020.

  26

  27

  28   66
         Charles Bethea, The New Yorker, March 17, 2020. https://www.newyorker.com/news/news-
       desk/the-diary-of-a-grand-princess-crew-member-as-covid-19-spread-on-the-ship
  29
                                                     43
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 44 of 66 Page ID #:44




   1        183. Upon information and belief, between February 21, 2020 and March 4,
   2 2020, all passengers and crew (including those from the prior leg of the cruise) were

   3 allowed and encouraged to roam freely around the ship, congregating in crowded

   4 restaurants, dining areas, theaters, bars, casinos, gyms, pools spas, and excursion tours

   5 allowing the virus to spread freely.

   6        184. Even after the 68 passengers who had continued on to Hawaii from the
   7 prior leg of the cruise to and from Mexico began cabin-based quarantine for the first

   8 time on or around March 4, 2020, business remained as usual for the rest of the

   9 thousands of other passengers, who continued to congregate in crowded restaurants,

  10 dining areas, theaters, bars, casinos, gyms, pools spas, the virus to spread freely.

  11        185. On information and belief, other PCL sister cruise companies operated
  12 in a similar manner upon discovering that one or more of their passengers or crew

  13 members had exhibited COVID-19 symptoms. On the DIAMOND PRINCESS, guests

  14 were encouraged to “mingle.” And, on the ZAANDAM (operated by sister cruise line

  15 Holland America), after crew members and passengers reported suffering from

  16 COVID-19 symptoms, the ship’s operators not only continued hosting large-scale

  17 events, but also instituted additional group activities to keep passengers occupied.

  18        186. Spurred by the COVID-19 outbreak on the GRAND PRINCESS and the
  19 death of the Placer County Passenger who had been on the Mexican Riviera Cruise,

  20 Governor Gavin Newsom declared a state of emergency in California on March 4,

  21 2020, to manage the COVID-19 outbreak. As a result, the State of California refused

  22 to allow the vessel into port in San Francisco, forcing the vessel to anchor off the

  23 city’s coast. Governor Newsom stated at a press conference that there were 11

  24 passengers and 10 crew members on the ship who were experiencing symptoms.

  25        187. Despite Governor Newsom’s declaration, on March 4, 2020, life on the
  26 ship remained business as usual for the Hawaii Cruise passengers and crew. PCL

  27 continued to host other events on the GRAND PRINCESS identified in the daily

  28 newsletter, the “Princess Patter,” including Formal Night and its associated dinner.

  29
                                                     44
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 45 of 66 Page ID #:45




   1 That afternoon and evening, Plaintiffs ANN M. CANNAROZZO and MICHAEL R.

   2 CANNAROZZO, spent most of the day in crowded public areas and events, including

   3 Formal Night with hundreds of other passengers.

   4         188. On March 5, 2020, business continued as usual.
   5         189. On March 5, 2020, at lunch time, the Captain announced for the first time
   6 that there would be a mandatory quarantine of all passengers in their cabins, beginning

   7 at 2.00pm. The Captain and the GRAND PRICESS crew then encouraged passengers

   8 to stock up on food and drinks to take to their cabins, leading to chaos and massive

   9 crowds in all public and dining areas, allowing the virus to spread.

  10         190. The announcement also led to chaos, crowds and panic buying in the
  11 crew sections of the ship, allowing the virus to spread.67

  12           191. Beginning at 2.00pm on March 5, 2020, two weeks after the ship sailed
  13 from San Francisco harbor, PCL instituted more operational changes, including

  14 cabin/state room quarantine, meal service to the cabins/state rooms by placing trays

  15 in the hallway outside cabin doors, and cessation of daily turndown service and all

  16 communal activities.

  17                         Quarantine on the GRAND PRINCESS
  18                                           Hawaii Cruise
  19                               March 5, 2020 – March 9, 2020
  20         192. Like the quarantine on the DIAMOND PRINCESS, PCL’s system to
  21 quarantine and isolate passengers on the GRAND PRINCESS was flawed and set up

  22 for failure from the start.

  23         193. PCL delegated the responsibility for quarantining nearly 2,700
  24 passengers to about 1,000 low-paid ship workers who were giving inadequate safety

  25 gear, training and guidance.

  26

  27

  28   67 Charles Bethea, The New Yorker, March 17, 2020. https://www.newyorker.com/news/news-
       desk/the-diary-of-a-grand-princess-crew-member-as-covid-19-spread-on-the-ship
  29
                                                        45
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 46 of 66 Page ID #:46




   1        194. Once again, PCL turned its own crewmembers into a highly efficient
   2 viral transmission system.

   3        195. Crewmembers knocked on passenger doors several times per day: to
   4 deliver breakfast, newspapers, refreshments, games, lunch and dinner – to

   5 approximately 1,500 staterooms.

   6        196. Upon information and belief, there was insufficient personal protective
   7 equipment on board for crewmembers. As such, crewmembers often wore the same

   8 pair of gloves to deliver food to dozens of cabins at a time, engaging in door-to-door

   9 and face-to-face contact with passengers, a potential source of infection.

  10        197. Crewmembers also collected dirty dishes and used linens without full
  11 protective gear.

  12        198. Throughout the quarantine period, crewmembers directly touched and
  13 manipulated the food they were delivering to passengers. For example, instead of

  14 giving passengers sealed cans/boxes of orange juice and coffee, crewmembers walked

  15 cabin to cabin with exposed trays of juice and coffee on plastic cups.

  16        199. On or about March 6, 2020, Vice President Mike Pence spoke to
  17 reporters about the outbreak on the GRAND PRINCESS. The Vice President

  18 announced that twenty-one of the forty-six people who had been tested up to that

  19 point, were positive, nineteen of them crew. Vice President Pence also confirmed the

  20 reports about infections on the ship’s previous cruise to Mexico, in February. “It’s

  21 important to note that the Grand Princes actually was on its second tour and we know

  22 of coronavirus infections from the first tour as well with very, very difficult results,”

  23 he said.68

  24        200. The onboard medical center was soon overwhelmed with calls and visits,
  25 particularly once the captain confirmed that what Vice President Pence had said on

  26

  27

  28   68
       Charles Bethea, The New Yorker, March 17, 2020. https://www.newyorker.com/news/news-
  29 desk/the-diary-of-a-grand-princess-crew-member-as-covid-19-spread-on-the-ship
                                                  46
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 47 of 66 Page ID #:47




   1 TV was accurate. Many crewmembers reportedly felt like they were being kept in the

   2 dark about possible and potential cases.69

   3          201. While the ship was empty of passengers, crew common areas remained
   4 crowded and busy as usual, including the crew smoke room. Even after the passenger

   5 quarantine was imposed, many crewmembers were not wearing masks or gloves,

   6 engaging in crew-to-crew physical interactions throughout the day, allowing the virus

   7 to spread. 70

   8          202. While there have been reports of some infected crew members who were
   9 being isolated, there did not seem to be enough spare cabins to isolate all of the crew

  10 who were experiencing symptoms – most crew shared a cabin with another crew

  11 member and a bathroom with two more.71

  12          203. Crew members continued to work in different shifts of 24 hours per day
  13 to try and keep the passengers “fed and happy.”72

  14          204. Soon enough, passengers were running out of medication, fresh clothes,
  15 and toiletries, feeling trapped and isolated.73

  16          205. Desperate, the overworked crew, began a barter system trading laundry
  17 detergent for shampoo, wine/beer for dollars.74

  18          206. On or about March 7, 2020, Defendants announced through the ship’s
  19 public address system that they had evacuated a critically ill passenger by ship’s

  20 tender and a U.S. Coast Guard cutter.

  21          207. On or about March 9, 2020, the ship was allowed to sail into and arrived
  22 in the San Francisco Bay escorted by the U.S. Coast Guard. The ship docked in the

  23 Port of Oakland and was met by ambulances and medical personnel. 2 CDC

  24

  25
       69
        Id.
  26   70
        Id.
     71
  27    Id.
     72Id.

  28 73 Id.
     74Id.
  29
                                                     47
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 48 of 66 Page ID #:48




   1 employees, in full hazmat gear, knocked on some cabin doors asking passengers if

   2 they had any symptoms.

   3         208. On or about March 9, 2020, Passengers from California, and those who
   4 were considered most vulnerable to health problems, disembarked, including

   5 Plaintiffs ANN M. CANNAROZZO and MICHAEL R. CANNAROZZO.

   6         209. After disembarking, Plaintiffs ANN M. CANNAROZZO and
   7 MICHAEL R. CANNAROZZO, were admitted to the Alta Bates Medical Center in

   8 Berkley, California.

   9         210. Plaintiff ANN M. CANNAROZZO remained hospitalized and in
  10 isolation at Alta Bates Medical Center in Berkley, California, from March 9, 2020

  11 through approximately March 31, 2020.

  12         211. Plaintiff MICHAEL R. CANNAROZZO remained hospitalized,
  13 critically ill, and in isolation at Alta Bates Medical Center in Berkley, California, from

  14 March 9, 2020 through approximately April 27, 2020.

  15         212. A report from the CDC about the COVID-19 outbreak about the GRAND
  16 PRINCESS found that “crew members were likely infected on voyage A [Mexican

  17 Riviera Cruise] and then transmitted [the virus] to passengers on voyage B [Hawaii

  18 Cruise]” and that the ship “was an example of perpetuation of transmission from crew

  19 members across multiple consecutive voyages and the potential introduction of the

  20 virus to passengers and crew on other ships.” 75

  21         213. If    Plaintiffs   ANN        M.      CANNAROZZO                 and   MICHAEL   R.
  22 CANNAROZZO had known that they would be exposed to COVID-19, face the

  23 serious and actual risks of contracting or spreading COVID-19, and actually contract

  24 and suffer from COVID-19, while onboard the GRAND PRINCESS, because, among

  25 other things, passengers from the GRAND PRINCESS’s San Francisco-to-Mexico trip

  26 had suffered from COVID-19 and / or that passengers exposed to COVID-19 on the

  27

  28    L. Moriarty, et al., Public Health Responses to COVID-19 Outbreaks on Cruise Ships —
       75

     Worldwide, February–March 2020, 69 Morbidity and Mortality Weekly Report 1, 1 (Mar. 23, 2020),
  29 https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e3-H.pdf
                                                  48
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 49 of 66 Page ID #:49




   1 Mexico trip remained onboard the GRAND PRINCESS, Plaintiffs would not have

   2 sailed on the February 21, 2020, roundtrip voyage to Hawaii.

   3                      The CDC’S Definition Of A “Probable Case”
   4         214. In an April 5, 2020 position statement, the CDC and the Council of State
   5 and Territorial Epidemiologists (“CSTE”) provided an “interim case definition” for

   6 COVID-19 for the purposes of counting and tracking “probable” and “confirmed”

   7 COVID-19 cases in the United States. 76

   8         215. The interim definition provided three alternative clinical measures for
   9 evaluating a patient.

  10         216. First, a case meets the clinical criteria if there is no alternative more
  11 likely diagnosis and at least two of the following symptoms are present:                fever
  12 (measured or subjective), chills, rigors, myalgia, headache, sore throat, or new

  13 olfactory and taste disorder(s).

  14         217. Second, a case meets the clinical criteria if there is no alternative more
  15 likely diagnosis and at least one of the following symptoms are present: cough,

  16 shortness of breath, or difficulty breathing.

  17         218. Third, a case meets the clinical criteria if there is no alternative more
  18 likely diagnosis and a patient suffers from severe respiratory illness with at least one

  19 of either clinical or radiographic evidence of pneumonia or acute respiratory distress

  20 syndrome.

  21         219. The interim definition also provided that a case meets the laboratory
  22 criteria if there are positive results returned from a diagnostic test, an antigen test, or

  23 an antibody test.

  24         220. And, the CDC and CSTE identified a number of “epidemiological”
  25 criteria that should be considered when evaluating a potential COVID-19 case.

  26
       76 Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19) 2020
  27
     Interim          Case         Definition,      Approved         April         5,         2020,
  28 https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-19/case-definition/2020/
     (last visited August 14, 2020).
  29
                                                   49
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 50 of 66 Page ID #:50




   1 Specifically, whether the patient was within 6 feet for 10 to 30 minutes or more with

   2 a person who has a confirmed or probable COVID-19 case; whether the patient was

   3 within 6 feet for 10 to 30 minutes or more with a person with a “clinically compatible

   4 illness” and some link exists to a confirmed COVID-19 case; whether the patient

   5 traveled to or resided in an area with sustained, ongoing community transmission of

   6 COVID-19; and/or whether the patient is a member of an at-risk cohort.

   7         221. Patients who meet both the clinical and epidemiological criteria are
   8 considered probable COVID-19 cases, as are those patients who presumptively meet

   9 the laboratory criteria and either the clinical or epidemiological criteria.

  10         222. The position statement also recognized that “field investigations will
  11 involve evaluations of persons with no symptoms and these individuals will need to

  12 be counted as cases.”

  13         223. In addition to the above-listed clinical criteria, the CDC has published
  14 more up-to-date information regarding the range of symptoms created by COVID-19.

  15 This list, which the CDC concedes is not comprehensive, includes:

  16             a. Fever or chills
  17             b. Cough
  18             c. Shortness of breath or difficulty breathing
  19             d. Fatigue
  20             e. Muscle or body aches
  21             f. Headache
  22             g. New loss of taste or smell
  23             h. Sore throat
  24             i. Congestion or runny nose
  25             j. Nausea or vomiting
  26             k. Diarrhea 77
  27
       77  Center for Disease Control and Prevention, Symptoms of Coronavirus, Updated May 13, 2020
  28
       https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html# (last visited
  29
                                                       50
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 51 of 66 Page ID #:51




   1          224. Plaintiffs   MICHAEL             R.     CANNAROZZO             and   ANN   M.
   2 CANNAROZZO were exposed, in close proximity for extended periods of time, to

   3 individuals who were or were probably carrying COVID-19, including crew members

   4 onboard the GRAND PRINCESS and their fellow passengers.

   5          225. Plaintiffs   MICHAEL             R.     CANNAROZZO             and   ANN   M.
   6 CANNAROZZO likewise effectively “resided in” for over two weeks a community—

   7 the cruise ship—that experienced sustained and ongoing transmission, as is evidenced

   8 by the vast numbers of passengers onboard the vessel who became ill with COVID-

   9 19.

  10          226. Plaintiffs   MICHAEL             R.     CANNAROZZO             and   ANN   M.
  11 CANNAROZZO also suffered symptoms consistent with the clinical criteria

  12 identified by the CDC and CSTE.

  13          227. On or about March 5, 2020, MICHAEL R. CANNAROZZO experienced
  14 the following physical symptoms of COVID-19: chills, fever, loss of appetite and

  15 fatigue.

  16          228. Plaintiff MICHAEL R. CANNAROZZO’s symptoms were reported to
  17 the shipboard medical center, which were followed by a ship’s medical doctors’ visit.

  18 Plaintiff MICHAEL R. CANNAROZZO would ultimately test positive for COVID-

  19 19 on March 9, 2020.

  20          229. Based on clinical studies, the median incubation period for COVID-19
  21 is 5.1 days (in 95% of infections). Symptoms can also appear within 2 days of

  22 contracting the virus. Accordingly, because Plaintiff MICHAEL R. CANNAROZZO

  23 experienced symptoms on or about March 5, 2020, he contracted COVID-19 during

  24 his cruise on the GRAND PRINCESS.

  25          230. On or about March 9, 2020, Plaintiff ANN M. CANNAROZZO began
  26 to experience the following physical symptoms of COVID-19: chest pains. Later, she

  27

  28
       August 14, 2020).
  29
                                                     51
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 52 of 66 Page ID #:52




   1 would develop high blood pressure and irregular heartbeat. Plaintiff ANN M.

   2 CANNAROZZO also tested positive for COVID-19 on March 9, 2020.

   3        231. Based on clinical studies, the median incubation period for COVID-19
   4 is 5.1 days (in 95% of infections). Symptoms can also appear within 2 days of

   5 contracting the virus.    Accordingly, because Plaintiff ANN M. CANNAROZZO
   6 experienced symptoms on March 9, 2020, she contracted COVID-19 during her cruise

   7 on the GRAND PRINCESS.

   8                                       COUNT ONE
   9                                  FOR NEGLIGENCE
  10                                (Against All Defendants)
  11        232. Plaintiffs hereby incorporate by reference, as though fully set forth
  12 herein, paragraphs 1-231, and alleges as follows.

  13        233. At all times material, Defendants owed a duty to their passengers,
  14 including Plaintiffs MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO,

  15 to exercise reasonable care for the health, welfare, and safety of their passengers.

  16        234. At all times material, Defendants’ duty of reasonable care under the
  17 circumstances included, but was not limited to, providing their passengers, including

  18 Plaintiffs, timely and adequate warnings of hazardous conditions on the vessel,

  19 including passengers and crew with highly infectious diseases such as COVID-19 that

  20 Defendants knew and/or should have known about upon reasonable inspection.

  21 Defendants’ failure to do so foreseeably and proximately caused harm to Plaintiffs

  22 MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO.

  23        235. At all times material, Defendants, by and through its vessel, crew, agents,
  24 servants, officers, staff and/or employees, who were acting in the course and scope of

  25 their employment and/or agency, undertook to create a dangerous and hazardous

  26 condition.

  27        236. Defendants knew or should have known of the actual, unique risk of viral
  28 contagion of COVID-19 aboard cruise ships, and, in light of the situation on the

  29
                                                    52
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 53 of 66 Page ID #:53




   1 DIAMOND PRINCESS only three weeks prior to the instant voyage on the GRAND

   2 PRINCESS, Defendants knew or should have known that it was especially dangerous

   3 to expose Plaintiffs MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO

   4 to COVID-19.

   5        237. Defendants also knew or should have known that passengers aboard the
   6 San Francisco-to-Mexico trip on the GRAND PRINCESS had experienced symptoms

   7 of COVID-19 and were eventually diagnosed with COVID-19.

   8        238. Nevertheless, Defendants chose to board Plaintiffs MICHAEL R.
   9 CANNAROZZO and ANN M. CANNAROZZO onto the GRAND PRINCESS on

  10 February 21, 2020 without instituting any procedures for medical screening or

  11 examination. Defendants then chose to embark upon the Hawaii-bound voyage,

  12 essentially trapping Plaintiffs MICHAEL R. CANNAROZZO and ANN M.

  13 CANNAROZZO on a vessel infested with COVID-19, and likely exacerbated the

  14 spread of the virus aboard the ship. Throughout the duration of the trip, Defendants

  15 continually and repeatedly acted or failed to act in ways that caused Plaintiffs to be

  16 exposed to COVID-19, including but not limited to: failing to take any effective

  17 actions to prevent or mitigate the spread of COVID-19 throughout the crew members

  18 and/or passengers; failing to alert passengers to the possibility of infection aboard the

  19 ship; and hosting and encouraging participation in large group activities and events

  20 that Defendants knew could lead to large-scale infection among the crew and

  21 passengers.

  22        239. These choices by Defendants created a dangerous and threatening
  23 environment in which Plaintiffs MICHAEL R. CANNAROZZO and ANN M.

  24 CANNAROZZO were forced to live on for two weeks, at all times directly exposed

  25 to COVID-19 and at risk of becoming infected with, made ill by, and/or spreading

  26 COVID-19.

  27        240. At all times material, Defendants, by and through their vessel, crew,
  28 agents, servants, officers, staff and/or employees, who were acting in the course and

  29
                                                     53
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 54 of 66 Page ID #:54




   1 scope of their employment and/or agency, were negligent, careless and breached their

   2 duty of care to Plaintiffs, by committing the following acts and/or omissions,

   3 including, but not limited to:

   4           a. Failing to maintain the vessel in a reasonably safe condition; and/or
   5           b. Failing to warn Plaintiffs of the dangerous conditions on the subject
   6 passenger vessel; and/or

   7           c. Creating a dangerous condition and/or failing to remedy a dangerous
   8 condition which was known by the Defendants and which in the exercise of

   9 reasonable care should have been known by the Defendants; and/or

  10           d. Negligently designing and/or approving a dangerous condition; and/or
  11           e. Failing to adopt and implement proper and adequate policies, protocols
  12 and procedures to prevent crewmembers from creating hazardous conditions to

  13 passengers; and/or

  14           f. Failing to take feasible and reasonable steps to eliminate a dangerous
  15 condition which was known by the Defendants and which in the exercise of

  16 reasonable care should have been known by the Defendants; and/or

  17           g. Failing to implement any effective COVID-19 medical screening or
  18 examination procedures for crew or passengers who remained onboard from the

  19 Mexican Rivera Cruise and were continuing on for the Hawaii voyage; and/or

  20           h. Allowing and encouraging the 68 passengers (and 1,000 + crew) from
  21 the Mexican Riviera Cruise to roam freely around the ship, congregate, and be in close

  22 contact and interact with the Hawaii Cruise passengers; and/or

  23           i. Failing to properly sanitize or disinfect the vessel in-between voyages;
  24 and/or

  25           j. Failing to implement any procedures for screening or testing existing or
  26 new passengers boarding the ship for the Hawaii-bound voyage; and/or

  27           k. Failing to notify passengers who were scheduled to board the vessel on
  28 February 21, 2020, that passengers from the prior Mexico trip had reported COVID-

  29
                                                     54
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 55 of 66 Page ID #:55




   1 19 symptoms, or of the fact that passengers remaining on board the GRAND

   2 PRINCESS had been exposed to and might be infected with and/or carrying the virus;

   3 and/or

   4           l. Failing to promptly and adequately implement the highest-level
   5 protocols for outbreaks despite: 1) Defendants’ awareness of the unique risks created

   6 by the cruise ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships

   7 on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior experience

   8 with the science of respiratory and communicable disease outbreaks on cruise ships,

   9 4) the January 24, 2020, United States Coast Guard Marine Information Bulletin, 5)

  10 the January 30, 2020, WHO declaration that COVID-19 was a public health

  11 emergency of international concern, 6) the January 31, 2020, United States suspension

  12 of travel and entry of all of foreign nationals present in China, 7) the January 31, 2020

  13 Department of Transportation Advisory, 8) the February 3, 2020, European Union’s

  14 Health Gateways Joint Action “Advice for ship operators for preparedness and

  15 response to outbreak of 2019-nCov acute respiratory disease,” 9) PCL’s recent

  16 experience with COVID-19 outbreaks on other vessels in the fleet, including the

  17 DIAMOND PRINCESS, 10) the February 13, 2020, CDC Guidance for Ships on

  18 Managing Suspected Coronavirus Disease 2019, 11) learning of a COVID-19

  19 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

  20 which 68 passengers and thousands of crew remained in the Hawaii Cruise; and/or

  21           m. Continuing business operations as usual in the rest of the fleet, including
  22 the GRAND PRINCESS despite: 1) Defendants’ awareness of the unique risks created

  23 by the cruise ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships

  24 on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior experience

  25 with the science of respiratory and communicable disease outbreaks on cruise ships,

  26 4) the January 24, 2020, United States Coast Guard Marine Information Bulletin, 5)

  27 the January 30, 2020, WHO declaration that COVID-19 was a public health

  28 emergency of international concern, 6) the January 31, 2020, United States suspension

  29
                                                     55
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 56 of 66 Page ID #:56




   1 of travel and entry of all of foreign nationals present in China, 7) the January 31, 2020

   2 Department of Transportation Advisory, 8) the February 3, 2020, European Union’s

   3 Health Gateways Joint Action “Advice for ship operators for preparedness and

   4 response to outbreak of 2019-nCov acute respiratory disease,” 9) PCL’s recent

   5 experience with COVID-19 outbreaks on other vessels in the fleet, including the

   6 DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for Ships on

   7 Managing Suspected Coronavirus Disease 2019, and 11) learning of a COVID-19

   8 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

   9 which 68 passengers and thousands of crew remained in the Hawaii Cruise; and/or

  10           n. Failing to cancel itineraries in the rest of the fleet, including the GRAND
  11 PRINCESS despite: 1) Defendants’ awareness of the unique risks created by the cruise

  12 ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships on Influenza-

  13 like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior experience with the

  14 science of respiratory and communicable disease outbreaks on cruise ships, 4) the

  15 January 24, 2020, United States Coast Guard Marine Information Bulletin, 5) the

  16 January 30, 2020, WHO declaration that COVID-19 was a public health emergency

  17 of international concern, 6) the January 31, 2020, United States suspension of travel

  18 and entry of all of foreign nationals present in China, 7) the January 31, 2020

  19 Department of Transportation Advisory, 8) the February 3, 2020, European Union’s

  20 Health Gateways Joint Action “Advice for ship operators for preparedness and

  21 response to outbreak of 2019-nCov acute respiratory disease,” 9) PCL’s recent

  22 experience with COVID-19 outbreaks on other vessels in the fleet, including the

  23 DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for Ships on

  24 Managing Suspected Coronavirus Disease 2019, and 11) learning of a COVID-19

  25 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

  26 which 68 passengers and thousands of crew remained in the Hawaii Cruise; and/or

  27           o. Failing to timely and adequately warn passengers of the extent of the
  28 outbreak on the PCL fleet, including the GRAND PRINCESS despite: 1) Defendants’

  29
                                                     56
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 57 of 66 Page ID #:57




   1 awareness of the unique risks created by the cruise ship environment, 2) the August,

   2 2016, CDC Guidance for Cruise Ships on Influenza-like Illness (“ILI”) Management,

   3 3) Dr. Grant Tarling’s prior experience with the science of respiratory and

   4 communicable disease outbreaks on cruise ships, 4) the January 24, 2020, United

   5 States Coast Guard Marine Information Bulletin, 5) the January 30, 2020, WHO

   6 declaration that COVID-19 was a public health emergency of international concern,

   7 6) the January 31, 2020, United States suspension of travel and entry of all of foreign

   8 nationals present in China, 7) the January 31, 2020 Department of Transportation

   9 Advisory, 8) the February 3, 2020, European Union’s Health Gateways Joint Action

  10 “Advice for ship operators for preparedness and response to outbreak of 2019-nCov

  11 acute respiratory disease,” 9) PCL’s recent experience with COVID-19 outbreaks on

  12 other vessels in the fleet, including the DIAMOND PRINCESS, 10) the February 13,

  13 2020 CDC Guidance for Ships on Managing Suspected Coronavirus Disease 2019,

  14 11) learning of a COVID-19 outbreak among passengers and crew of the prior

  15 Mexican Riviera Cruise– from which 68 passengers and thousands of crew remained

  16 in the Hawaii Cruise, and 12) sending an e-mail, on or about February 25, 2020, to

  17 passengers of the prior Mexican Riviera Cruise alerting them of a potential exposure

  18 to COVID-19 during their time on the cruise; and/or

  19           p. Failing to implement adequate measures to mitigate the spread of
  20 COVID-19 on the rest of the fleet, including the GRAND PRINCESS despite: 1)

  21 Defendants’ awareness of the unique risks created by the cruise ship environment, 2)

  22 the August, 2016, CDC Guidance for Cruise Ships on Influenza-like Illness (“ILI”)

  23 Management, 3) Dr. Grant Tarling’s prior experience with the science of respiratory

  24 and communicable disease outbreaks on cruise ships, 4) the January 24, 2020, United

  25 States Coast Guard Marine Information Bulletin, 5) the January 30, 2020, WHO

  26 declaration that COVID-19 was a public health emergency of international concern,

  27 6) the January 31, 2020, United States suspension of travel and entry of all of foreign

  28 nationals present in China, 7) the January 31, 2020 Department of Transportation

  29
                                                    57
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 58 of 66 Page ID #:58




   1 Advisory, 8) the February 3, 2020, European Union’s Health Gateways Joint Action

   2 “Advice for ship operators for preparedness and response to outbreak of 2019-nCov

   3 acute respiratory disease,” 9) PCL’s recent experience with COVID-19 outbreaks on

   4 other vessels in the fleet, including the DIAMOND PRINCESS, 10) the February 13,

   5 2020 CDC Guidance for Ships on Managing Suspected Coronavirus Disease 2019,

   6 and 11) learning of a COVID-19 outbreak among passengers and crew of the prior

   7 Mexican Riviera Cruise– from which 68 passengers and thousands of crew remained

   8 in the Hawaii Cruise; and/or

   9           q. Allowing and encouraging passengers to roam freely around the ship,
  10 congregate in crowded restaurants, theaters, bars, casinos, and gyms, foreseeably

  11 leading to the spread of the virus despite: 1) Defendants’ awareness of the unique

  12 risks created by the cruise ship environment, 2) the August, 2016, CDC Guidance for

  13 Cruise Ships on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s

  14 prior experience with the science of respiratory and communicable disease outbreaks

  15 on cruise ships, 4) the January 24, 2020, United States Coast Guard Marine

  16 Information Bulletin, 5) the January 30, 2020, WHO declaration that COVID-19 was

  17 a public health emergency of international concern, 6) the January 31, 2020, United

  18 States suspension of travel and entry of all of foreign nationals present in China, 7)

  19 the January 31, 2020 Department of Transportation Advisory, 8) the February 3, 2020,

  20 European Union’s Health Gateways Joint Action “Advice for ship operators for

  21 preparedness and response to outbreak of 2019-nCov acute respiratory disease,” 9)

  22 PCL’s recent experience with COVID-19 outbreaks on other vessels in the fleet,

  23 including the DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for

  24 Ships on Managing Suspected Coronavirus Disease 2019, 11) learning of a COVID-

  25 19 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

  26 which 68 passengers and thousands of crew remained in the Hawaii Cruise, 12)

  27 sending an e-mail, on or about February 25, 2020, to passengers of the prior Mexican

  28 Riviera Cruise alerting them of a potential exposure to COVID-19 during their time

  29
                                                    58
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 59 of 66 Page ID #:59




   1 on the cruise, 13) Governor Gavin Newsom’s March 4, 2020, declaration of a state of

   2 emergency in California to manage the COVID-19 outbreak;

   3            r. Failing to promptly and properly isolate all passengers and crew who had
   4 face-to-face contact with infected passengers from the prior itinerary (Mexica Rivera

   5 Cruise);

   6            s. Failing to comply with, and implement, the August, 2016, CDC
   7 Guidance for Cruise Ships on Influenza-like Illness (“ILI”) Management;

   8            t. Failing to comply with, and implement, the February 3, 2020, European
   9 Union’s Health Gateways Joint Action “Advice for ship operators for preparedness

  10 and response to outbreak of 2019-nCov acute respiratory disease;”

  11            u. Failing to comply with, and implement, the February 13, 2020 CDC
  12 Guidance for Ships on Managing Suspected Coronavirus Disease 2019;

  13            v. Failing to require shipboard officers and shoreside managers to be on
  14 high alert and ready to promptly and effectively implement outbreak mitigation

  15 measures;

  16            w. Failing to promptly and adequately implement and conduct contact-
  17 tracing procedures;

  18            x. Failing to carry adequate and sufficient supplies of personal protective
  19 equipment supplies for all passengers and crew;

  20            y. Allowing the outbreak to spread out of control by failing to adequately
  21 and timely cancel all inboard ship activities, including but not limited buffet lines,

  22 dining areas, theaters, onboard celebrations, opera performances, housekeeping visits,

  23 parties, etc.;

  24            z. Failing to promptly and adequately require passengers and crew to
  25 handwash, practice social distancing and wear personal protective equipment after

  26 learning of infected passengers and crew had been on the ship during the prior

  27 itinerary (Mexican Rivera Cruise);

  28

  29
                                                    59
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 60 of 66 Page ID #:60




   1           aa. Limiting the flow of information to passengers and downplaying the
   2 risks of the outbreak;

   3           bb.Failing to safely distribute food and beverages to passengers during the
   4 quarantine; and/or

   5           cc. Failing to create and/or implement adequate policies and procedures to
   6 ensure that food and beverages could be safely distributed to passengers’ cabins in

   7 quarantine during a viral outbreak; and/or

   8           dd.Failing to prevent crewmembers from all vessel departments to roam and
   9 congregate freely after implementing the mandatory quarantine for passengers; and/or

  10           ee. Requiring crewmember to have multiple face-to-face interactions with
  11 passengers, multiple times per day, during meal and beverage deliveries; and/or

  12           ff. Delivering beverages and food in open containers, potentially exposing
  13 it to the contaminated droplets of infected passengers and/or crew; and/or

  14           gg.Delivering meals, beverages and games to passengers wearing the same
  15 pair of gloves and other personal protective equipment to dozens of cabins at a time;

  16 and/or

  17           hh. Failing to segregate and distinguish infection-free “green zones” from
  18 potentially contaminated “red zones;” and/or

  19           ii. Failing to prevent crewmembers from transiting freely between
  20 infection zones without adequate personal protective equipment;

  21           jj. Failing to safely disembark and evacuate passengers from the GRAND
  22 PRINCESS, including requiring them to remain for hours in crowded conditions and

  23 enclosed areas within close proximity to other potentially infected passengers and

  24 crew; and/or

  25           kk.Failing to prevent crewmembers from collecting dirty dishes and used
  26 linens without adequate protective gear; and/or

  27           ll. Failing to provide passengers a safe and sanitary vessel in violation of
  28 the CDC’s VSP protocols; and/or

  29
                                                   60
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 61 of 66 Page ID #:61




   1             mm.      All other acts or omissions constituting a breach of Defendants’
   2 duty to use reasonable care discovered during litigation.

   3          241. At all material times, PCL had exclusive custody and control of the
   4 above-named vessel.

   5          242. At all material times, PCL created and/or knew or should have known of
   6 the above-described conditions through the exercise of reasonable care.

   7          243. At all material times, PCL negligently failed to determine the hazards on
   8 the vessel to Plaintiff, failed to eliminate the hazard, failed to modify the hazard and

   9 failed to properly warn Plaintiff of the hazard.

  10          244. The above conditions were neither open nor obvious to Plaintiffs, and
  11 accordingly, PCL owed Plaintiff, the duty to properly warn and/or correct them.

  12          245.   As a direct and proximate result of Defendants’ negligence, Plaintiffs
  13 MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO contracted COVID-

  14 19, while they were on board the GRAND PRINCESS.

  15          246. As a further and direct proximate result of the acts and omissions of
  16 Defendants, Plaintiff MICHAEL R. CANNAROZZO suffered severe and permanent

  17 injuries, pain and suffering, disability, mental anguish, inconvenience, the loss of

  18 capacity for enjoyment of life, and has incurred medical expenses in the past and will

  19 incur medical expenses in the future.            All of said damages are permanent and
  20 continuing in nature.

  21          247. As a direct and proximate cause of the aforementioned conduct of
  22 Defendants, and each of them, Plaintiff MICHAEL R. CANNAROZZO was required

  23 to, and did, employ physicians and other medical professionals to examine, treat, care

  24 for, and rehabilitate him, and did incur medical and incidental expenses, and will

  25 require to do so in the future. All of said damages are permanent and continuing in

  26 nature

  27          248. As a further and direct proximate result of the acts and omissions of
  28 Defendants, Plaintiff ANN M. CANNAROZZO suffered severe and permanent

  29
                                                     61
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 62 of 66 Page ID #:62




   1 injuries, pain and suffering, disability, mental anguish, inconvenience, the loss of

   2 capacity for enjoyment of life, and has incurred medical expenses in the past and will

   3 incur medical expenses in the future.           All of said damages are permanent and
   4 continuing in nature.

   5        249. As a direct and proximate cause of the aforementioned conduct of
   6 Defendants, and each of them, Plaintiff ANN M. CANNAROZZO was required to,

   7 and did, employ physicians and other medical professionals to examine, treat, care

   8 for, and rehabilitate her, and did incur medical and incidental expenses, and will

   9 require to do so in the future. All of said damages are permanent and continuing in

  10 nature.

  11                                       COUNT TWO
  12           FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
  13                                (Against All Defendants)
  14        250. Plaintiffs hereby incorporates by reference, as though fully set forth
  15 herein, paragraphs 1-231, and alleges as follows.

  16        251. At all times material, Defendants owed a duty to their passengers,
  17 including Plaintiffs MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO,

  18 to exercise reasonable care for the health, welfare, and safety of their passengers.

  19        252. At all times material, Defendants’ duty of reasonable care under the
  20 circumstances included, but was not limited to, providing their passengers, including

  21 Plaintiffs’ MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO timely and

  22 adequate warnings of hazardous conditions on the vessel, including passengers with

  23 highly infectious diseases such as COVID-19 that Defendants knew and/or should

  24 have known about upon reasonable inspection. Defendants’ failure to do so

  25 foreseeably    and   proximately       caused       harm      to    Plaintiffs   MICHAEL   R.
  26 CANNAROZZO and ANN M. CANNAROZZO.

  27        253. At all times material, Defendants, by and through its vessel, crew, agents,
  28 servants, officers, staff and/or employees, who were acting in the course and scope of

  29
                                                    62
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 63 of 66 Page ID #:63




   1 their employment and/or agency, undertook to create a dangerous and hazardous

   2 condition.

   3        254. Defendants knew or should have known of the actual, unique risk of viral
   4 contagion of COVID-19 aboard cruise ships, and, in light of the situation on the

   5 DIAMOND PRINCESS only three weeks prior to the instant voyage on the GRAND

   6 PRINCESS, Defendants knew or should have known that it was especially dangerous

   7 to expose Plaintiffs MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO

   8 to COVID-19.

   9        255. Defendants also knew or should have known that passengers aboard the
  10 San Francisco-to-Mexico trip on the GRAND PRINCESS had experienced symptoms

  11 of COVID-19 and were eventually diagnosed with COVID-19.

  12        256. Nevertheless, Defendants chose to board Plaintiffs MICHAEL R.
  13 CANNAROZZO and ANN M. CANNAROZZO onto the GRAND PRINCESS on

  14 February 21, 2020 without instituting any procedures for medical screening or

  15 examination. Defendants then chose to embark upon the Hawaii-bound voyage,

  16 essentially trapping Plaintiffs on a vessel infested with COVID-19, and likely

  17 exacerbated the spread of the virus aboard the ship. Throughout the duration of the

  18 trip, Defendants continually and repeatedly acted or failed to act in ways that caused

  19 Plaintiffs to be exposed to COVID-19, including but not limited to: failing to take

  20 any effective actions to prevent or mitigate the spread of COVID-19 throughout the

  21 crew members and/or passengers; failing to alert passengers to the possibility of

  22 infection aboard the ship; and hosting and encouraging participation in large group

  23 activities and events that Defendants knew could lead to large-scale infection among

  24 the crew and passengers.

  25        257. These choices by Defendants created a dangerous and threatening
  26 environment in which Plaintiffs MICHAEL R. CANNAROZZO and ANN M.

  27 CANNAROZZO were forced to live on for two weeks, at all times directly exposed

  28

  29
                                                     63
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 64 of 66 Page ID #:64




   1 to COVID-19 and at risk of becoming infected with, made ill by, and/or spreading

   2 COVID-19.

   3        258. As the direct and proximate result of Defendants’ actions and omissions
   4 throughout the duration of their voyage aboard the GRAND PRINCESS, Plaintiffs

   5 MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO were in the “zone of

   6 danger,” where they were directly exposed to a lethal virus, and placed at immediate

   7 risk of—and actually suffered—actual physical harm as a result of their direct and

   8 prolonged exposure to COVID-19.

   9        259. As a result of this exposure, which was directly and proximately caused
  10 by Defendants’ acts and omissions, Plaintiffs MICHAEL R. CANNAROZZO and

  11 ANN M. CANNAROZZO suffered severe emotional and mental harm, of the nature

  12 and type that reasonable persons would suffer under the circumstances alleged in this

  13 Complaint.

  14        260. As result of this exposure, which was directly and proximately caused
  15 by Defendants’ acts and omissions, Plaintiffs MICHAEL R. CANNAROZZO and

  16 ANN M. CANNAROZZO, suffered serious physical injuries, when they were

  17 infected on the GRAND PRICESS with COVID-19, and suffered physical symptoms

  18 including chills, fever, loss of appetite, fatigue, chest pains, high blood pressure,

  19 irregular heart beat. At all times material, Plaintiffs MICHAEL R. CANNAROZZO

  20 and ANN M. CANNAROZZO were at all times concerned for their own safety and

  21 well-being, and continue to expect that they may begin exhibiting symptoms or health

  22 complications not yet identified as a result of COVID-19.

  23        261. As a further direct and proximate result of Defendants’ gross negligence,
  24 Plaintiffs MICHAEL R. CANNAROZZO and ANN M. CANNAROZZO, have

  25 suffered and continue to suffer from emotional distress of the nature and type that

  26 reasonable persons would suffer under the circumstances, including but not limited

  27 to, suffering, anguish, fright, horror, nervousness, grief, anxiety, worry, shock,

  28

  29
                                                   64
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 65 of 66 Page ID #:65




   1 humiliation and shame related to their own risk of future health complications arising

   2 from having contracted COVID-19.

   3        262. Plaintiff ANN M. CANNAROZZO was traumatized by the reasonable
   4 apprehension of her husband and fellow passengers developing COVID-19 and by the

   5 threat to her own health (and her husband’s own deteriorated health) after becoming

   6 infected with the virus, suffering future negative health outcomes or complications

   7 related to exposure to and/or contraction of the virus.

   8        263. Plaintiff MICHAEL R. CANNAROZZO was traumatized by the
   9 reasonable apprehension of his wife and fellow passengers developing COVID-19

  10 and by the threat to his own health (and his wife’s own deteriorated health) after

  11 becoming infected with the virus, suffering future negative health outcomes or

  12 complications related to exposure to and/or contraction of the virus.

  13                                PRAYER FOR RELIEF
  14        WHEREFORE, Plaintiffs pray for judgment against Defendants, and for each
  15 of them, as follows:

  16           a. Damages for past and future medical expenses, pain and suffering,
  17              disability, mental anguish, inconvenience, the loss of capacity for
  18              enjoyment of life, anguish, fright, horror, nervousness, grief, anxiety,
  19              worry, shock, humiliation, and shame.
  20           b. For prejudgment interest as allowed by law;
  21           c. For costs of suit incurred herein;
  22           d. For such other and further relief as the Court may deem proper;
  23           e. For any other remedies provided by the General Maritime Law of the
  24              United States, and the laws of the State of California.
  25                                                     NELSON & FRAENKEL, LLP
  26
                                                         By: s/Carlos F. Llinás Negret
  27                                                         Carlos F. Llinás Negret
  28                                                         Attorneys for Plaintiff

  29
                                                    65
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01950-RGK-SK Document 1 Filed 03/02/21 Page 66 of 66 Page ID #:66




   1                                   JURY TRIAL DEMAND
   2       Plaintiff hereby demands a trial by jury.
   3 Date: March 2, 2021.
                                                        NELSON & FRAENKEL, LLP
   4

   5                                                    By: s/ Carlos F. Llinás Negret
   6
                                                             Carlos F. Llinás Negret
                                                             Attorneys for Plaintiff
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

  29
                                                   66
                              Plaintiff’s Complaint and Demand for Jury Trial
